Exhibit 10.37

EXECUTION VERSION

PURCHASE AND SALE AGREEMENT

between

Each of the parties designated as a “Seller” on Exhibit “A-1,”

and

AP AG PORTFOLIO LLC, a Delaware limited liability company

as Purchaser

As of August 5, 2011

 

WRIT Industrial I



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

I.

  DEFINITIONS AND INTERPRETIVE PRINCIPLES      1      1.1   General Interpretive
Principles      1      1.2   Definitions      2   

II.

  SALE AND PURCHASE OF PROPERTY      11      2.1   Purchase of Property      11
     2.2   Purchase Price and Terms of Payment      11      2.3   Assumption of
the Contracts      11      2.4   Assumption of the Leases      11      2.5  
Assumed Liabilities      11      2.6   Allocations of Purchase Price      12   

III.

  ESCROW      12      3.1   Escrow      12      3.2   Deposit of Funds      12
   IV.   TITLE AND PROPERTY CONDITION      13      4.1   Title to the Real
Property      13      4.2   Reserved      15      4.3   Inspection      15     
4.4   Condition of the Property      17   

V.

  CLOSING      20      5.1   Closing Date      20      5.2   Action Prior to the
Closing Date by the Sellers      21      5.3   Action Prior to the Closing Date
by Purchaser      23      5.4   Recording of Deeds      24      5.5   Prorations
     24      5.6   Closing Costs      30      5.7   Distribution of Funds and
Documents Following Closing      30      5.8   Possession      30   

VI.

  ADDITIONAL COVENANTS AND INDEMNITIES      31      6.1   TC Seller Covenants   
  31   

VII.

  REPRESENTATIONS AND WARRANTIES      33      7.1   Purchaser’s Representations
and Warranties      33      7.2   Sellers’ Representations and Warranties     
34      7.3   Representations and Warranties Deemed Modified      36      7.4  
Seller’s Knowledge      36   

VIII.

  CONDITIONS PRECEDENT TO CLOSING      37      8.1   Conditions to Sellers’
Obligations      37   

 

WRIT Industrial I



--------------------------------------------------------------------------------

 

8.2

  Conditions to Purchaser’s Obligations      37     

8.3

  Failure of Conditions to Closing      38   

IX.

 

REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS; LIQUIDATED DAMAGES

     38     

9.1

  Default by Purchaser Prior to Closing      38     

9.2

  Default by the Sellers Prior to Closing      39     

9.3

  Adverse Effect; Material Adverse Effect      41     

9.4

  Limitations of Purchaser’s Post-Closing Claims      41     

9.5

  Other Limitations of Purchaser’s Claims      42     

9.6

  Survival of Purchaser’s Claims      42     

9.7

  Survival of Sellers’ Claims      42     

9.8

  Limitations on Liability      43     

9.9

  Indemnification      43     

9.10

  Survival      44   

X.

 

BROKERS

     44   

XI.

 

NOTICES

     45   

XII.

 

MISCELLANEOUS

     47     

12.1

  Governing Law      47     

12.2

  Professional Fees and Costs      47     

12.3

  Exhibits and Schedules a Part of This Agreement      47     

12.4

  Executed Counterparts      47     

12.5

  Assignment      48     

12.6

  IRS - Form 1099-S      48     

12.7

  Successors and Assigns      48     

12.8

  Time is of the Essence      48     

12.9

  Entire Agreement      48     

12.10

  Further Assurances      49     

12.11

  Waiver      49     

12.12

  Headings      49     

12.13

  Risk of Loss      49     

12.14

  Construction of Agreement      51     

12.15

  Bulk Transfers      51     

12.16

  Covenants, Representations and Warranties      51     

12.17

  Press Releases; Confidentiality      51     

12.18

  No Third-Party Beneficiaries      52     

12.19

  Facsimile Signatures      52     

12.20

  Severability      52     

12.21

  Cumulative Remedies      53     

12.22

  Consents and Approvals      53     

12.23

  WAIVER OF JURY TRIAL      53     

12.24

  1031 Exchange      53   

XIII.

 

EXECUTION

     S-1   

 

WRIT Industrial I



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A-1”

   Properties and Sellers

Exhibit “A-2”

   Legal Description of Properties

Exhibit “A-3”

   Seller Information

Exhibit “A-4”

   Allocation of Purchase Price Among Properties

Exhibit “A-5”

   Allocation of Purchase Price for each Property between Real Property and
Personal Property

Exhibit “B”

   Form of Escrow Agreement for Earnest Money Deposit

Exhibit “C”

   Assumed Contracts

Exhibit “D-1”

   Lease Schedule

Exhibit “D-2”

   TI Obligations, Rent Abatements and other Concessions

Exhibit “D-3”

   Leasing Commissions and Brokerage Agreements

Exhibit “D-4”

   Certain Lease Expenses to be Paid by Purchaser

Exhibit “D-5”

   Antenna and Access Agreements to be Assigned to Purchaser

Exhibit “E”

   Operating Statements

Exhibit “F-1”

   Form of Maryland Deed

Exhibit “F-2”

   Form of Virginia Deed

Exhibit “G”

   Form of Bill of Sale

Exhibit “H”

   Form of Assignment of Intangibles

Exhibit “I”

   Form of Assignment and Assumption of Contracts

Exhibit “J”

   Form of Assignment and Assumption of Leases

Exhibit “K”

   Form of FIRPTA Certificate

Exhibit “L”

   Form of Notice to Tenants

Exhibit “M”

   Pending Litigation and Violation Notices

Exhibit “N”

   Form of Owner’s Affidavit

Exhibit “O”

   Environmental Reports

Exhibit “P”

   Title Commitments

Exhibit “Q”

   Surveys

Exhibit “R”

   Assignment and Assumption of Purchase Agreement

Exhibit “S”

   Liens to be Cured

Exhibit “T-1”

   Form of Tenant Estoppel Certificate

Exhibit “T-2”

   Form of Seller Estoppel Certificate

Exhibit “U”

   Certain Covenants, Conditions, Restrictions and Easements

 

WRIT Industrial I



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is dated as of this 5th day of
August, 2011 (the “Effective Date”), and is made by and between each of the
parties identified on Exhibit “A-1” hereto (each, a “Seller”), and AP AG
PORTFOLIO LLC, a Delaware limited liability company (the “Purchaser”).

RECITALS

A. Each of the Sellers is the owner of the Property or Properties corresponding
to such Seller on Exhibit “A-1” hereto.

B. Purchaser desires to purchase all of the Properties and to acquire the
respective Property or Properties owned by each such Seller, on the terms and
conditions set forth in this Agreement.

C. The Sellers desire to sell to Purchaser all of the Properties and to convey
to Purchaser the respective Property or Properties owned by each such Seller, on
the terms and conditions set forth in this Agreement.

D. All capitalized terms used in this Agreement and not otherwise defined shall
have the meanings ascribed to such terms in Article I.

AGREEMENT

NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the parties, intending to be legally and
equitably bound, agree as follows:

I.

DEFINITIONS AND INTERPRETIVE PRINCIPLES

1.1 General Interpretive Principles.

1.1.1 All references to sections, schedules, exhibits, recitals or the preamble
are to sections, schedules, exhibits or recitals of, or the preamble to, this
Agreement, unless otherwise specified.

1.1.2 Unless otherwise specified, the words “hereof”, “herein” and “hereunder,”
and words of similar import, refer to this Agreement as a whole and not to any
particular provision of this Agreement.

1.1.3 If the context requires, the use of any gender will also refer to any
other gender, and the use of either number will also refer to the other number.

 

WRIT Industrial I



--------------------------------------------------------------------------------

1.1.4 Notwithstanding Section 1.1.3, references in the singular to any of the
Sellers or to any of the Properties (i.e., references to “Seller” or to
“Property”) shall not be interpreted to mean more than one Seller or more than
one Property, respectively. If all of the Sellers are intended, the word
“Sellers” is used, unless the provision including the word “Sellers” clearly
indicates that more than one, but not all, of the Sellers are intended, in which
case the reference to “Sellers” includes only the subset of Sellers so
indicated. References to “the Property of such Seller” or “such Seller’s
Property” mean the Property owned by the applicable Seller or, if such Seller
owns more than one Property, all of the Properties owned by such Seller.
References to “such Property’s Seller” mean the Seller that owns the applicable
Property.

1.1.5 The word “including” is not exclusive.

1.1.6 Accounting terms used but not specifically defined herein have the
meanings determined by reference to generally accepted accounting principles.

1.1.7 Any provision of this Agreement referring to a particular time of day
shall be interpreted in accordance with the local time in Washington, D.C.

1.2 Definitions. As used in this Agreement:

“Additional Rent” shall mean all reimbursements of Operating Expenses and
administrative charges, common area maintenance charges, reimbursements of real
estate taxes, rent escalations based on increases in the consumer price index or
any other measures of inflation, retroactive rent escalations, insurance cost
reimbursements, parking charges, antenna rents, license fees and all other
amounts and charges payable by a Tenant to a Seller, as landlord, under such
Tenant’s Lease (other than Basic Rent), but shall not include Security Deposits.

“Affiliate” means, with respect to any Person, (i) a Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person; or (ii) a Person that, directly or indirectly, owns, is owned by or is
under common ownership with, such Person.

“Agreement” has the meaning set forth in the preamble hereof.

“Allocated Amount” has the meaning set forth in Section 2.6 hereof.

“Assignment of Contracts” has the meaning set forth in Section 5.2.4 hereof.

“Assignment of Intangibles” has the meaning set forth in Section 5.2.3 hereof.

“Assignment of Leases” has the meaning set forth in Section 5.2.5 hereof.

“Assumed Contracts” means the Contracts listed on Exhibit “C”.

“Basic Rent” means all base rent or basic rent payable in fixed installments and
fixed amounts for stated periods by Tenants under their Leases.

“Bill of Sale” has the meaning set forth in Section 5.2.2 hereof.

 

2

WRIT Industrial I



--------------------------------------------------------------------------------

“Books and Records” means, with respect to each Property, all documentation,
third party reports and studies, land surveys, land use applications, land use
permits and approvals, operating permits and other documents in printed or
electronic form (but excluding software which is proprietary to such Property’s
Seller, its Affiliates or any third party, or is licensed from third parties by
such Seller or its Affiliate) that is in the possession or under the control of
such Seller or its Affiliate and that pertains to the use, operation, ownership
or condition of such Property, including (i) all correspondence, billing, and
other files, (ii) all environmental assessments or audits, architectural
drawings and engineering, geophysical, soils, seismic, geologic, environmental
(including with respect to the impact of materials used in the construction or
renovation of the Improvements) and architectural reports, studies and
certificates pertaining to such Property, and (iii) all financial statements and
other accounting, tax, financial, and other books and records relating to the
use, maintenance, and operation of such Property, but excluding (x) any Excluded
Documents and (y) those items that are consolidated with items from other
facilities owned, leased or managed by such Seller or its Affiliate and not
being conveyed to Purchaser.

“Broker” has the meaning set forth in Article X hereof.

“Cap Amount” has the meaning set forth in Section 9.4 hereof.

“Casualty” has the meaning set forth in Section 12.13.1 hereof.

“Casualty Notice” has the meaning set forth in Section 12.13.1 hereof.

“Casualty Renovation Cost” has the meaning set forth in Section 12.13.1 hereof.

“Claim Notice” has the meaning set forth in Section 9.6 hereof.

“Claims” means, collectively, damages, claims (including without limitation, any
claim for damage to property of others or injury to or death of any persons),
penalties, obligations, liabilities, fines, losses, causes of action, fees,
injuries, liens, encumbrances, proceedings, judgments, actions, rights, demands,
costs and expenses (including without limitation, reasonable attorneys’ fees
(whether or not legal proceedings are instituted) and court and litigation
costs), except to the extent that any of the foregoing allege or constitute
indirect, special, consequential or punitive damages (or would constitute
indirect, special, consequential or punitive damages if ordered by a court).

“Closing” means the sale and assignment of the Properties to Purchaser on the
Closing Date, and the performance by each party of the obligations on its part
then to be performed under and in accordance with this Agreement.

“Closing Date” has the meaning set forth in Section 5.1.

“Closing Documents” has the meaning set forth in Section 9.4 hereof.

“Closing Instructions” has the meaning set forth in Section 3.1.

“Closing Payment” has the meaning set forth in Section 2.2.2 hereof.

 

3

WRIT Industrial I



--------------------------------------------------------------------------------

“Commitment Letter” has the meaning set forth in Section 7.1.5.

“Consolidated Closing Statement” has the meaning set forth in Section 5.2.12
hereof.

“Contracts” means, with respect to each Property, all equipment leases, and all
contracts, Work Agreements, management agreements and other agreements relating
to the ownership and/or operation of such Property.

“Cure” means, with respect to a Lien or an Encumbrance, to cause the Title
Company to issue the Title Policies without exception for such Lien or
Encumbrance, either by Discharging such Lien or Encumbrance or by providing an
indemnification, a bond or another arrangement reasonably satisfactory to
Purchaser and the appropriate Seller and the Title Company.

“Deeds” has the meaning set forth in Section 5.2.1 hereof.

“Designated Seller Breach” has the meaning set forth in Section 9.2.1.

“Discharge” means, (i) with respect to a Lien, (a) to cause the party secured by
such Lien to release and discharge the same of record; or (b) to cause the Title
Company to issue the Title Policies without exception for such Lien by paying
the indebtedness it secures (the amount thereof having been previously specified
for the applicable payoff date by the secured party) into Escrow at Closing, or
(ii) with respect to an Encumbrance, to cause the parties benefitted by such
Encumbrance to discharge and terminate such Encumbrance of record.

“Discharge Amount” has the meaning set forth in Section 4.1.2.

“Due Diligence Materials” has the meaning set forth in Section 4.3.1 hereof.

“Earnest Money Deposit” has the meaning set forth in Section 2.2.1 hereof.

“Effective Date” has the meaning set forth in the preamble hereof.

“Encumbrance” means (i) any covenant, condition, restriction, easement, right of
way or other matter affecting title to a Property, and (ii) any encroachment,
violation, easement, right of way or other matter that would be disclosed by an
accurate and complete survey satisfying the Survey Standards; provided, however,
that “Encumbrances” do not include Liens.

“Environmental Damages” has the meaning set forth in Section 4.4(g) hereof.

“Environmental Reports” means the reports listed on Exhibit “O.”

“Environmental Requirements” has the meaning set forth in Section 4.4(h) hereof.

“Escrow” has the meaning set forth in Section 3.1 hereof.

 

4

WRIT Industrial I



--------------------------------------------------------------------------------

“Escrow Agent” means the Title Company, when acting in its capacity as escrow
holder or closing agent hereunder or under any Closing Document.

“Escrow Agreement” has the meaning set forth in Section 3.1 hereof.

“Excluded Assets” means, with respect to each Property, the Excluded Documents,
all computer hardware and software used by such Property’s Seller or its
Affiliate or in connection with such Property, cash, cash equivalents, checks
and other funds, including, without limitation, notes, securities and other
evidence of indebtedness held at such Property as of the Closing, and balances
on deposit to the credit of such Seller with banking institutions, all of which
shall be retained by such Seller. For the avoidance of doubt, the Seller or its
Affiliate shall be solely responsible at its own cost and expense to cause the
Excluded Assets to be removed from the respective Property or Properties in a
good and workmanlike manner, and to prevent or promptly repair any damage to
such Property or Properties in connection with such removal.

“Excluded Documents” means, with respect to each Property, all (a) Proprietary
Information, (b) Intellectual Property Rights, (c) all insurance policies owned
or obtained by such Property’s Seller on behalf or in connection with such
Seller’s business at the Property, (d) the corporate minute books and stock
registers of such Seller or its Affiliates, (e) internal memoranda,
correspondence, analyses, documents or reports prepared by or for such Seller or
its Affiliates in connection with the sale of such Property, including, without
limitation, tax returns or financial statements of such Seller (exclusive of
operating statements and the general ledger of such Property and any supporting
information which shall be available for review by Purchaser) for or in
connection with its ownership or operation of such Property, (f) communications
between such Seller or any Affiliate and their respective attorneys,
(g) appraisals, assessments or other valuations of such Property in the
possession or control of such Seller, (h) property condition reports conducted
at the time of acquisition of a Property, and (i) original bills, invoices,
receipts and checks relating to expenses incurred prior to the Closing.

“Good Funds” means a cashier’s check, certified funds, or confirmed wire
transfer of funds.

“GSA” means the General Services Administration, an instrumentality of the U.S.
federal government.

“Hampton Overlook GSA Work Agreements” has the meaning set forth in
Section 5.5.7 hereof.

“Hampton Overlook Release Time” has the meaning set forth in Section 5.5.7
hereof.

“Hazardous Materials” has the meaning set forth in Section 4.4(i) hereof.

“Improvements” means, with respect to each Property, the buildings, structures,
fixtures, and other permanent improvements located on such Property’s Land,
including, without limitation, electrical distribution systems, HVAC systems,
walkways, driveways, parking lots, plumbing, lighting, and mechanical equipment
and fixtures installed thereon.

 

5

WRIT Industrial I



--------------------------------------------------------------------------------

“Indemnify” means to indemnify a Person and to hold such Person harmless with
respect to a Claim (except to the extent of any indirect, special, consequential
or punitive damages of any kind) and, where necessary, to defend such Person
against a Claim using counsel reasonably satisfactory to such Person, all at the
sole cost and expense of the indemnifying Person.

“Individual Closing Statement” has the meaning set forth in Section 5.2.12
hereof.

“Intangible Property” means, with respect to each Property, (a) local telephone
and facsimile exchange numbers identified exclusively with such Property,
(b) transferable certificates (including the Certificate of Occupancy for such
Property), licenses, permits (including the Permits) and warranties now in
effect with respect to such Property, (c) all general intangibles relating to
design, development, operation and use of such Property, all rights and work
product under construction, service, consulting, engineering, architectural,
design and construction agreements, if any, that are assigned to Purchaser at
Closing as Assumed Contracts, and plans and specifications of any portion of
such Property, and all development rights and goodwill related to any portion of
such Property, and (d) all other intangible property used by such Property’s
Seller exclusively in connection with the ownership and operation of such
Property, but excluding the Excluded Assets.

“Intellectual Property Rights” means, with respect to each Property, all
patents, copyrights, trade secrets, trademarks, trade names, service marks,
confidential information and other know-how owned by such Property’s Seller or
its Affiliates or used by such Seller or its Affiliates in managing such
Property, including but not limited to (a) marketing and management intangibles,
(b) all proprietary computer software developed and owned by such Seller or its
Affiliate, and (c) all proprietary manuals, instructions, policies, procedures
and directives issued by such Seller or its Affiliates to its employees at such
Property, except for those manuals, policies and instructions that related
solely to the operation of such Property. The term “Intellectual Property
Rights” excludes the Proprietary Marks and the specific data and information
stored or maintained on the Intellectual Property Rights for such Property that
uniquely pertains to such Property or those served at such Property, except that
the Intellectual Property Rights include such data and information to the extent
confidential or proprietary to such Seller. The term “Proprietary Marks” means
all trademarks, service marks, trade names, trade dress, symbols, logos,
slogans, designs, insignia, emblems, devices, domain names, distinctive designs
of signs, or any other source identifying feature, or combinations thereof,
which are used to identify such Property, or which are used in connection with
the operation of such Property by such Seller or its Affiliates. For the
avoidance of doubt, Intangible Property includes the Proprietary Marks and the
specific data and information stored or maintained on the Intellectual Property
Rights that uniquely pertains to such Property or those served at such Property,
except that the Intellectual Property Rights include such data and information
to the extent confidential or proprietary to such Seller.

“Involuntary Lien” means a Lien that arises after the effective date of the
respective Title Commitment prepared for such Property and that (i) is not a
Tenant Lien, and (ii) is not created by an affirmative act of any Seller.

 

6

WRIT Industrial I



--------------------------------------------------------------------------------

“Land” means, with respect to each Property, the real property included in such
Property and described on Exhibit “A-2,” together with all easements,
rights-of-way, rights of ingress and egress, strips, zones, licenses,
transferable hereditaments, privileges, tenements and appurtenances in any way
belonging to or appertaining to such real property, and any right or interest in
any open or proposed highways, streets, roads, avenues, alleys, easements,
strips, gores and rights-of-way in, across, in front of, contiguous to, abutting
or adjoining such real property.

“Landlord Work” means any renovation, build-out, demolition or other work that a
Seller is required to conduct for the benefit of a certain Tenant pursuant to
the terms of such Tenant’s Lease.

“Lease” means a written agreement (other than a License) pursuant to which a
party other than a Seller has the right to use or occupy a portion of a Property
owned by such Seller, together with all amendments, modifications, supplements,
renewals, and extensions thereof.

“Leased Space” means the total amount of gross rentable area at all of the
Properties, taken together, and is conclusively agreed to by the parties for
purposes of this Agreement to be 550,281 square feet.

“Lease Schedule” means the list of Leases attached hereto as Exhibit “D-1.”

“Leasing Commission” means a commission or fee payable to a broker or other
third party in connection with a Lease or the expansion or renewal of a Lease.

“Legal Requirement” means any applicable federal, state, local or municipal
constitution, law, ordinance, rule, order, regulation or statute of any
governmental authority bearing on the construction, alteration, rehabilitation,
maintenance, use, operation, sale, transfer or any other aspect of all or any
portion of a Property.

“Licensee” means a Person who is entitled to use or occupy any portion of a
Property pursuant to a License.

“License” means a utility license or access agreement, a right-of way agreement,
an antenna license agreement, or a similar agreement pursuant to which a Person
other than a Seller is entitled to use or occupy a portion of a Property.

“Lien” means any mortgage, deed of trust or other consensual lien, a mechanic’s
or any materialman’s lien, a judgment lien, a lien for delinquent real property
taxes or assessments, any other tax or statutory lien, in each case to the
extent the same affects a Property and is prior or senior to, or otherwise
encumbers the interest of such Property’s Seller in such Property, excluding,
liens for real estate taxes or assessments or other sums not yet due, and
excluding any liens arising out of any activity of Purchaser.

“Minor Lease” means a Lease to a Tenant that is not a Required Tenant.

 

7

WRIT Industrial I



--------------------------------------------------------------------------------

“Multi-Property Contract” has the meaning set forth in Section 4.3.4.

“New Lien” has the meaning set forth in Section 4.1.2.

“Non-Foreign Affidavit” has the meaning set forth in Section 5.2.6 hereof.

“Non-Performing Party” has the meaning set forth in Section 9.8.1 hereof.

“Notice” has the meaning set forth in Article XI hereof.

“Notice to Tenants” has the meaning set forth in Section 5.2.14 hereof.

“Official Records” means the filing office of the circuit court or other
depository in the jurisdiction where a Property is located, established under
such jurisdiction’s laws, as of the Closing Date, for the purpose of imparting
constructive knowledge of matters relating to real property.

“Owner’s Affidavit” has the meaning set forth in Section 5.2.8.

“Pending Claim” has the meaning set forth in Section 9.6.

“Permits” means, with respect to each Property, the licenses and permits,
approvals, entitlements, and other governmental authorizations (including
certificates of occupancy) issued by a governmental or administrative agency or
authority (whether federal, state or local) in such Property’s Seller’s
possession or control in connection with the ownership, operation, planning,
development, constructions, use, or maintenance of such Property.

“Permitted Exceptions” means (a) Liens securing payment of any and all general,
special, supplementary or retroactive property taxes or assessments, to the
extent such taxes or assessments are not due as of the Closing Date; (b) any
Encumbrances that are referenced (as exceptions, requirements or otherwise) in
the Title Commitments in their respective forms as of the Effective Date;
(c) any Liens or Encumbrances that become Permitted Exceptions pursuant to
another provision of this Agreement; (d) any Liens or Encumbrances that are
expressly approved in writing by Purchaser; (e) rights of third parties as
tenants under Leases, or under equipment leases (if any) relating to Personal
Property; (f) Legal Requirements, including, without limitation, zoning
ordinances (and amendments and additions relating thereto) and the Americans
with Disabilities Act of 1990, as amended; (g) any exceptions created by
Purchaser or its agents, employees and/or contractors, including without
limitation, any exceptions arising by reason of the entry on the Real Property
by Purchaser or by its agents, employees and/or contractors.

“Person” means a natural person, an agency or body of federal, state or local
government, a corporation, a general or limited partnership, a limited liability
company, a trust, or any other entity recognized under applicable law as having
authority to own property, to conduct business, to sue or to be sued.

 

8

WRIT Industrial I



--------------------------------------------------------------------------------

“Personal Property” means, with respect to each Property, all personal property,
including the following items, that is owned by such Property’s Seller and used
by such Seller exclusively in connection with the ownership, maintenance, and
operation of such Property: (a) keys and combinations to all doors, cabinets,
enclosures and other locks on or about such Property, (b) furniture, equipment,
televisions, telephone systems; mechanical systems, fixtures and equipment;
electrical systems, fixtures and equipment; heating fixtures, systems, and
equipment; air conditioning fixtures, systems and equipment; plumbing fixtures,
systems, and equipment; security systems and equipment; carpets, drapes, artwork
and other furnishings; refrigerators, microwaves, ovens, stoves, and all other
appliances; vehicles, office equipment, furniture and fixtures not considered
improvements, spare parts, supplies and other physical assets, machinery, tools,
trade fixtures, utensils, china and glassware; (c) copies of files maintained or
generated by such Seller in the course of the operation of such Property
(excluding the Excluded Documents) which are located at such Property or at
WRIT’s headquarters in Rockville, MD; and (d) the Books and Records, but
excluding, however, any the Excluded Assets.

“Property” means a property designated on Exhibit “A-1” hereto, which property
consists of the corresponding Land described on Exhibit “A-2,” the Improvements
located on such Land, the Personal Property located on such Land or in such
Improvements, and the Intangible Property, Assumed Contracts and Leases,
excluding, however, any of the foregoing that are Excluded Assets.

“Proprietary Information” has the meaning set forth in Section 12.17.

“Purchase Price” has the meaning set forth in Section 2.2 hereof.

“Purchaser” has the meaning set forth in the preamble hereof.

“Purchaser Closing Documents” has the meaning set forth in Section 9.7 hereof.

“Real Property” means, with respect to a Property, such Property’s Land and
Improvements, collectively.

“Releases” has the meaning set forth in Section 4.2.1 hereof.

“Required Tenant” means General Electric Company.

“Security Deposit” means a cash deposit, or a letter of credit or similar
evidence of indebtedness held by a Seller under a Lease as security for the
obligations of the Tenant under such Lease.

“Seller” has the meaning set forth in the preamble hereof.

“Seller’s Title Company” means Chicago Title Insurance Company, acting through
its Washington, DC Commercial Center located at 2000 M Street N.W., Suite 610,
Washington, DC 20036.

“Surveyor” means, as to each Property, the surveyor identified on Exhibit Q as
the preparer of such Property’s Survey.

 

9

WRIT Industrial I



--------------------------------------------------------------------------------

“Surveys” has the meaning set forth below in Section 4.1.1.

“Survey Standards” means the Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys in effect as of the Effective Date.

“Survival Date” has the meaning set forth in Section 9.6 hereof.

“Tenant” means the tenant or lessee under a Lease.

“Tenant Estoppel Certificate” has the meaning set forth in Section 6.1.3.

“Tenant Lien” means a Lien that encumbers only a Tenant’s leasehold interest in
a Property, and that does not secure indebtedness or other obligations
voluntarily created or assumed by Seller.

“TI Obligation” means an obligation, if any, of a Seller, as landlord under a
Lease, to pay for tenant improvements, whether such tenant improvements are to
be constructed by a Tenant or by such Seller.

“Threshold Amount” has the meaning set forth in Section 9.4 hereof.

“Title Commitments” has the meaning set forth below in Section 4.1.1.

“Title Company” means First American Title Insurance Company, acting through its
Washington, DC National Commercial Services division located at 1825 Eye Street,
N.W., Suite 302, Washington, DC 20006, Attn: Michael F. Hillman.

“Title Policy” has the meaning set forth in Section 4.1.4 hereof.

“Turnkey Escrow” has the meaning set forth in Section 5.5.7(d) hereof.

“Turnkey TI Obligations” has the meaning set forth in Section 5.5.7(d) hereof.

“Utility Deposits” means, with respect to each Property, all deposits made by
such Property’s Seller in connection with providing water, sewer, gas,
electricity, telephone and other public utilities to such Property.

“Voluntary Lien” means a Lien that arises after the effective date of the
respective Title Commitment prepared for such Property and that is not an
Involuntary Lien or a Tenant Lien.

“Work Agreements” means any agreements between a Seller and a contractor or
other third party relating to the conduct of Landlord Work.

“WRIT” means Washington Real Estate Investment Trust.

 

10

WRIT Industrial I



--------------------------------------------------------------------------------

II.

SALE AND PURCHASE OF PROPERTY

2.1 Purchase of Property. On the Closing Date, and subject to the terms and
conditions of this Agreement, each Seller shall sell, assign, convey, transfer
and deliver to Purchaser, and Purchaser shall purchase and acquire from each
Seller, all of such Seller’s right, title and interest in and to the Property,
or Properties, owned by such Seller, free and clear of Liens and Encumbrances
that are not Permitted Exceptions, at the purchase price provided in Section 2.2
hereof. Purchaser hereby acknowledges and agrees that this Agreement is for the
purchase and sale of all of the Properties and that under no circumstances shall
Purchaser purchase fewer than all of the Properties, except as expressly set
forth in Sections 4.2.2, 9.2 and 12.13 herein.

2.2 Purchase Price and Terms of Payment. The aggregate purchase price for all of
the Properties (the “Purchase Price”) shall be Fifty-One Million Six Hundred
Seventy-Four Thousand Seventy-Four Dollars ($51,674,074.00), allocated among the
Properties as indicated on Exhibit “A-4”, and shall consist of and be payable as
follows:

2.2.1 Earnest Money Deposit. Simultaneously with execution and delivery of this
Agreement by the parties, Purchaser shall deliver to Escrow Agent, in Good
Funds, Two Million Nine Hundred Sixty-Seven Thousand Five Hundred Fifty-Three
and 46/100 Dollars ($2,967,553.46), which amount, together with all interest
accrued thereon, is referred to herein as the “Earnest Money Deposit.” The
Earnest Money Deposit shall be non-refundable to Purchaser except as expressly
provided herein. If the Closing occurs, the Earnest Money Deposit shall be
applied to the Purchase Price on the Closing Date.

2.2.2 Balance of Purchase Price. Not later than 2:00 p.m. on the Closing Date,
Purchaser shall deposit with Escrow Agent, in Good Funds, the balance of the
Purchase Price, reduced or increased by such amounts as are required to take
into account any prorations, credits, costs or other adjustments to be made at
Closing under this Agreement. The amount to be paid under this Section 2.2.2 is
referred to in this Agreement as the “Closing Payment.”

2.3 Assumption of the Contracts. As additional consideration, Purchaser shall,
on and as of the Closing Date, at its sole cost and expense, assume and agree to
pay all sums and perform, fulfill and comply with all other covenants and
obligations which are to be paid, performed and complied with by the Sellers
under the Assumed Contracts, to the extent such obligations first arise or
accrue on or after the Closing Date.

2.4 Assumption of the Leases. As additional consideration, Purchaser shall on
and as of the Closing Date, at its sole cost and expense, assume and agree to
perform, fulfill and comply with all covenants and obligations which are to be
performed and complied with by the Sellers under the Leases, to the extent such
obligations first arise or accrue on or after the Closing Date.

2.5 Assumed Liabilities. Except as expressly set forth herein, Purchaser shall
not assume, in connection with the transactions contemplated hereby, any other
liability or obligation of any Seller whatsoever for or in respect of periods
prior to the Closing Date, and each Seller shall retain responsibility for all
liabilities and obligations accrued or incurred prior to Closing with respect to
the ownership or operation of such Seller’s Property or Properties.

 

11

WRIT Industrial I



--------------------------------------------------------------------------------

2.6 Allocations of Purchase Price. The parties have agreed to allocate to each
Property a percentage of the Purchase Price (referred to herein as such
Property’s “Allocated Share”) indicated for such Property in Column 2 of Exhibit
“A-4.” The portion of the Purchase Price corresponding to each Property’s
Allocated Share is set forth in Column 3 of Exhibit “A-4” and is referred to
herein as such Property’s “Allocated Amount.” The parties have also agreed to
allocate each Property’s Allocated Amount among the Real Property and the other
items of property comprising such Property, which allocations are set forth on
Exhibit “A-5” hereto. The Sellers and Purchaser shall use the foregoing
allocations in preparing and filing federal, state and local tax returns, and in
determining the amount of any transfer or recordation taxes payable in
connection with the recordation of the Deeds.

III.

ESCROW

3.1 Escrow. The parties have established or will establish an escrow (“Escrow”)
with Escrow Agent by depositing with Escrow Agent the Earnest Money Deposit and
having three (3) copies of the Escrow Agreement in the form attached hereto as
Exhibit “B” duly executed by the Sellers, Purchaser and Escrow Agent (the
“Escrow Agreement”). The Earnest Money Deposit shall be held by Escrow Agent in
accordance with the terms of the Escrow Agreement. In the event of any conflict
between this Agreement and the Escrow Agreement, the terms of this Agreement
shall control. The Escrow shall include both the Escrow Agent’s handling of the
Earnest Money Deposit and Escrow Agent’s handling of any other documents and
deliveries deposited with Escrow Agent at any time up to, and including, the
Closing Date. At Closing Purchaser, Escrow Agent and the Sellers shall prepare
and execute separate escrow instructions, consistent with this Agreement,
confirming the parties’ understanding with respect to the Escrow Agent’s
handling of the Escrow for matters other than the Earnest Money Deposit (the
“Closing Instructions”).

3.2 Deposit of Funds. Except as otherwise provided in this Agreement, all funds
deposited into the Escrow by Purchaser shall be immediately deposited by Escrow
Agent into an interest bearing account, subject to the control of Escrow Agent
in a bank or savings and loan association, or such other institution approved by
Purchaser and Seller, or such other investment as may be approved by Purchaser
and Seller; provided, however, that such funds must be readily available as
necessary to comply with the terms of this Agreement and the Escrow Agreement,
and for the Escrow to close within the time specified in Section 5.1 of this
Agreement. Except as may be otherwise specifically provided herein, interest on
amounts placed by Escrow Agent in any such investments or interest bearing
accounts shall accrue to the benefit of Purchaser, and Purchaser shall promptly
provide to Escrow Agent Purchaser’s Tax Identification Number.

 

12

WRIT Industrial I



--------------------------------------------------------------------------------

IV.

TITLE AND PROPERTY CONDITION

4.1 Title to the Real Property.

4.1.1 Acceptance of Title as of the Effective Date. Seller acknowledges and
agrees that the list of title insurance commitments and revisions thereto
attached hereto as Exhibit “P” includes all of the title insurance commitments,
and all revisions thereto, issued by the Seller’s Title Company on or before the
Effective Date. Purchaser acknowledges and agrees that the list of title
insurance commitments and revisions thereto attached hereto as Exhibit “P”
includes all of the title insurance commitments, and all revisions thereto,
issued by the Title Company on or before the Effective Date. The title insurance
commitments and revisions thereto listed on Exhibit “P”, and any other title
commitments received by Purchaser prior to the Effective Date, are referred to
herein collectively as the “Title Commitments”). Purchaser acknowledges and
agrees that it has received and reviewed a copy of each of the exceptions and
other documents affecting title and disclosed in the Title Commitments. The
parties acknowledge and agree that the Purchaser has received for each Property
a survey that complies with the Survey Standards. Each of such surveys,
including all revisions issued by the surveyor prior to the Effective Date, is
identified on Exhibit “Q” (such surveys are referred to herein as the
“Surveys”). Notwithstanding anything to the contrary, Purchaser hereby
acknowledges and agrees that Purchaser has no right to object to any Liens or
Encumbrances disclosed in the Title Commitments or the Surveys, and that the
Sellers shall not be obligated to Cure any of such Liens or Encumbrances except
as provided in clause (ii) of the first sentence of Section 4.1.2(a) below.

4.1.2 Liens Arising After the Effective Date. Each Seller, with respect to its
Property or Properties, agrees to Cure, prior to or at Closing, (i) all
Voluntary Liens; and (ii) the Involuntary Liens, if any, listed on Exhibit “S.”
If a Seller or Purchaser becomes aware after the Effective Date of an
Involuntary Lien not designated on Exhibit S, such Seller or Purchaser, as
applicable, shall promptly give notice to the other of such Involuntary Lien. An
Involuntary Lien of which Seller or Purchaser receives notice pursuant to the
preceding sentence is referred to herein as a “New Lien.” The cost to Discharge
a New Lien, or the aggregate cost to Discharge two or more New Liens, is
referred to in this Section 4.1.2 as the “Discharge Amount” for such New Lien,
or New Liens. If the Discharge Amount for all New Liens does not exceed
$200,000, the Sellers shall be obligated to Cure such New Liens prior to or at
Closing, at the Sellers’ sole cost and expense. If the Discharge Amount for all
New Liens exceeds $200,000, then unless the Purchaser has the right to terminate
this Agreement in accordance with the next sentence and does in fact terminate
this Agreement pursuant to this Section 4.1.2, the Sellers shall be obligated to
Discharge or otherwise Cure, in whole or in part, one or more of such New Liens
such that the Discharge Amount of the New Liens at Closing is reduced by
$200,000. If the Discharge Amount for all New Liens exceeds $400,000, and if the
Sellers do not agree in writing to Cure such New Liens in a manner satisfactory
to Purchaser, then Purchaser shall have the right to terminate this Agreement by
written notice to the Sellers delivered within five (5) Business Days after any
Seller either sends or receives notice of a New Lien that would cause the
Discharge Amount for all New Liens to exceed $400,000. Upon such termination the
Earnest Money Deposit shall be returned to Purchaser, this Agreement shall

 

13

WRIT Industrial I



--------------------------------------------------------------------------------

terminate and neither party shall have any obligation to the other party
hereunder except for obligations that expressly survive termination of this
Agreement. If a Seller breaches an obligation to Cure, in whole or in part, one
or more New Liens pursuant to this Section 4.1.2 then the condition set forth in
Section 8.2.3 shall be deemed not to have been satisfied regardless whether such
failure has a Material Adverse Effect. If the Closing Occurs, any New Liens of
which Purchaser had knowledge prior to the Closing Date shall be Permitted
Exceptions.

4.1.3 Encumbrances Arising After the Effective Date. The Sellers agree not to
create or subject any Property to any Encumbrance after the Effective Date,
without the prior written consent of the Purchaser. If either a Seller or
Purchaser becomes aware that an Encumbrance has arisen after the Effective Date,
or if an update of title with respect to a Property after the Effective Date
reveals an Encumbrance prior to the Effective Date but not previously disclosed
in a Title Commitment (in either case, a “New Encumbrance”), Purchaser or such
Seller, as applicable, shall promptly give notice to the other of such New
Encumbrance. If Purchaser objects to such New Encumbrance, Purchaser shall give
notice to such Seller of its objection within five (5) Business Days after
discovering such New Encumbrance or receiving notice of such New Encumbrance
pursuant to the preceding sentence. If Purchaser does not timely object to it,
such New Encumbrance shall be a Permitted Exception. If Purchaser timely objects
to such New Encumbrance, such Seller shall give notice to Purchaser, within five
(5) Business Days of Purchaser’s objection notice, as to whether such Seller
agrees to Cure such New Encumbrance. If such Seller declines to Cure such New
Encumbrance, then the following shall apply: (a) if the cost to Cure such New
Encumbrance, together with the cost to Cure all other New Encumbrances to which
Purchaser has timely objected and any Seller has declined to Cure, does not
exceed $500,000, then such New Encumbrance shall be a Permitted Exception;
(b) if the cost to Cure such New Encumbrance, together with the cost to Cure all
other New Encumbrances to which Purchaser has timely objected and which any
Seller has declined to Cure, exceeds $500,000, then Purchaser shall be entitled
to terminate this Agreement; and (c) if such Seller agrees to cure a New
Encumbrance to which Purchaser timely objects pursuant to this Section 4.1.3,
such Seller shall use commercially reasonable efforts to Cure such New
Encumbrance at or before Closing. If Purchaser terminates this Agreement
pursuant to clause (b) of the preceding sentence, the Earnest Money Deposit
shall be returned to Purchaser, this Agreement shall terminate and neither party
shall have any obligation to the other party hereunder except for obligations
that expressly survive termination of this Agreement.

4.1.4 Title Policies. If the Closing occurs, (i) the Title Company shall issue
for each Property an ALTA 2006 Owner’s Title Insurance Policy (or if not
available, the local equivalent) (each, a “Title Policy”), insuring that
Purchaser is vested with the estate or interest disclosed in Schedule A of the
applicable Title Commitment for such Property, with the initial amount of
insurance for such Title Policy equal to the Allocated Amount for such Property,
and taking exception only for Permitted Exceptions. Purchaser shall have the
right, at Purchaser’s sole cost and expense, to request from the Title Company
such endorsements to the Title Policies and/or such additional liability
protection as Purchaser may elect to obtain; provided, however, that Purchaser’s
ability to obtain such title endorsements and/or such additional liability
protection shall not be a condition precedent to Purchaser’s obligations
hereunder and shall not extend or delay Closing. Purchaser shall be solely
responsible for negotiating with the Title Company with respect to the Title
Policy and/or with respect to such title endorsements and/or such additional
liability protection as may be requested by Purchaser, if any.

 

14

WRIT Industrial I



--------------------------------------------------------------------------------

4.2 Reserved.

4.3 Inspection.

4.3.1 Prior to the date hereof, each of the Sellers made available to Purchaser
the information, documents, agreements and reports in each Seller’s possession
or control relating to the Properties (collectively, the “Due Diligence
Materials”) without representation or warranty of any kind or nature, whether
express or implied. The parties acknowledge that Purchaser has had the
opportunity to review and inspect the Due Diligence Materials and all of the
Properties prior to the date hereof. By executing this Agreement, Purchaser
acknowledges that it has completed its inspections and studies of all of the
Properties and it has no remaining contingencies to Closing nor rights to object
to any due diligence matters except as expressly provided below in this
Section 4.3.1, and is agreeing to proceed in accordance with the terms hereof
(including without limitation, the terms of Section 4.4 below). Notwithstanding
such prior inspections, the Sellers shall cooperate and provide Purchaser with
reasonable and continuing access to the Real Property included in each Property
upon commercially reasonable Notice to the Sellers for the purpose of
Purchaser’s inspection; provided, however, that Purchaser shall not perform any
invasive testing of any Real Property without the Sellers’ prior written consent
in each instance, which may be granted or withheld in the Sellers’ sole and
absolute discretion (unless such invasive testing has been required in writing
by Purchaser’s lender as a condition to Purchaser’s financing, in which case the
Sellers shall grant or withhold such consent in the Sellers’ reasonable
discretion). Purchaser may meet with any on-site employees at the Properties
upon commercially reasonable Notice to the Property’s Seller but, if required by
such Seller, only in the presence of such Seller’s representative. Each Seller
shall have the right to have a representative of such Seller present during all
inspections or examinations of such Seller’s Real Property by Purchaser.

4.3.2 Prior to any entry by Purchaser or any of Purchaser’s designees onto any
Property, Purchaser shall: (i) if Purchaser does not then have such a policy in
force, procure a policy of commercial general liability insurance, issued by an
insurer reasonably satisfactory to the Sellers, covering all of Purchaser’s
activities at such Property, with a single limit of liability (per occurrence
and aggregate) of not less than $2,000,000.00; and (ii) deliver to Sellers a
Certificate of Insurance, evidencing that such insurance is in force and effect,
and evidencing that the Seller that owns such Property has been named as an
additional insured thereunder with respect to any of Purchaser’s activities.
Such insurance shall be written on an “occurrence” basis, and shall be
maintained in force until the earlier of (x) the termination of this Agreement
and the conclusion of all of Purchaser’s activities, or (y) the Closing Date.

4.3.3 Purchaser, at all times, will conduct all inspections and reviews in
compliance with all Legal Requirements, and in a manner so as to not cause
damage, loss, cost or expense to any Seller, any Property or Tenants of any
Property, and without unreasonably interfering with or disturbing any Tenants or
employees at the Properties; provided, however, that Purchaser shall not be so
liable for the mere discovery by Purchaser or its agents or contractors of any
existing condition at any Property. Prior to Closing, the results of or any
other information acquired pursuant to Purchaser’s inspections shall be subject
to the terms and conditions of Section 12.17 below. Purchaser will promptly
restore any damage to any Property caused by Purchaser’s inspection to its
condition immediately preceding such inspections and examinations and will keep
the Properties free and clear of any mechanic’s liens or materialmen’s liens in
connection with such inspections and examinations.

 

15

WRIT Industrial I



--------------------------------------------------------------------------------

4.3.4 Purchaser shall assume all of the Assumed Contracts on the Closing Date.
Purchaser acknowledges and agrees that some or all of the Assumed Contracts are
Multi-Property Contracts and will be assigned only in part, with the portion of
each Multi-Property Contract that does not relate to any of the Properties being
retained by the Seller. Each Multi-Property Contract shall be omitted from the
Assignment of Contracts and the foregoing partial assignment with respect to
such Multi-Property Contract shall be evidenced by one or more separate
assignment documents in the form required by the other party to such
Multi-Property Contract and reasonably satisfactory to the parties. For purposes
of this Agreement, “Multi-Property Contract” means an Assumed Contract pursuant
to which services are rendered to one or more properties that are not included
in the Properties. The Multi-Property Contracts are designated as such on
Exhibit “C.”

4.3.5 The cost of the inspections and tests undertaken pursuant to this
Section 4.3 shall be borne solely by Purchaser.

4.3.6 Purchaser covenants and agrees that, until the Closing Date, all
information and materials disclosed and/or delivered to it by the Sellers, or
Sellers’ agents, employees and representatives (including without limitation,
the Due Diligence Materials), are confidential and proprietary information, and
that Purchaser shall hold the same in accordance with the terms and conditions
of Section 12.17 below. Purchaser also agrees that, in the event the
transactions contemplated in this Agreement are not consummated as provided
herein, Purchaser shall promptly return to the Sellers or destroy (and confirm
in a notice to Sellers that Purchaser has returned or destroyed) all such
information and documentation, and all copies thereof, together with copies of
all third party reports and studies obtained by Purchaser with respect to any of
the Properties that do not include information confidential or proprietary to
Purchaser.

4.3.7 Except as expressly provided herein, none of the Sellers makes any
representations or warranties as to the truth, accuracy or completeness of any
materials, data or other information, if any, supplied to Purchaser in
connection with Purchaser’s inspection of any of the Properties (except that
each Seller represents and warrants that it has not knowingly omitted any
material content from the information provided to Seller prior to the Effective
Date). Except for Purchaser’s reliance on any representation and warranties
expressly provided herein, it is the parties’ express understanding and
agreement that any such materials are to be provided only for Purchaser’s
convenience in making its own examination and determination as to whether it
wishes to purchase the Properties, and, in doing so, Purchaser shall rely
exclusively on its own independent investigation and evaluation of every aspect
of each Property and not on any materials supplied by the Sellers. Except for
Purchaser’s reliance on any representation and warranties expressly provided
herein with respect to any such materials, Purchaser expressly disclaims any
intent to rely on any such materials provided to it by the Sellers in connection
with its inspection and agrees that it shall rely solely on its own
independently developed or verified information.

 

16

WRIT Industrial I



--------------------------------------------------------------------------------

4.3.8 The obligations of Purchaser under this Section 4.3 (including its
indemnification obligations) shall survive Closing or the termination of this
Agreement indefinitely.

4.4 Condition of the Property. THE FOLLOWING PROVISIONS IN THIS SECTION 4.4 ARE
SUBJECT TO THE EXPRESS REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS, AND
OTHER PROVISIONS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 7.2) AND THE CONVEYANCE
DOCUMENTS:

(a) BY ENTERING INTO THIS AGREEMENT, PURCHASER REPRESENTS AND WARRANTS THAT IT
HAS PERFORMED (AND PURCHASER REPRESENTS AND WARRANTS TO THE SELLERS THAT
PURCHASER IS CAPABLE OF PERFORMING) AN INDEPENDENT INVESTIGATION, ANALYSIS AND
EVALUATION OF EACH OF THE PROPERTIES. PRIOR TO THE EFFECTIVE DATE, PURCHASER HAS
DETERMINED, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THAT EACH OF
THE PROPERTIES IS ACCEPTABLE TO PURCHASER. PRIOR TO THE EFFECTIVE DATE,
PURCHASER HAS CONDUCTED ITS OWN THOROUGH AND INDEPENDENT INSPECTION,
INVESTIGATION, ANALYSIS AND EVALUATION OF ALL INSTRUMENTS, RECORDS AND DOCUMENTS
WHICH PURCHASER DETERMINED TO BE APPROPRIATE OR ADVISABLE TO REVIEW IN
CONNECTION WITH PURCHASER’S ACQUISITION OF EACH OF THE PROPERTIES AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

(b) PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT PURCHASER HAS SUBSTANTIAL
EXPERIENCE WITH REAL PROPERTY AND ITS OPERATIONS, AND THAT PURCHASER WILL
ACQUIRE EACH OF THE PROPERTIES IN “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION,
AND SOLELY IN RELIANCE ON PURCHASER’S OWN INSPECTION AND EXAMINATION AND THE
SELLERS’ REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED HEREIN.

(c) EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN
THIS AGREEMENT AND THE CONVEYANCE DOCUMENTS, IT IS EXPRESSLY UNDERSTOOD AND
AGREED THAT NONE OF THE SELLERS MAKES ANY REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND, NATURE OR SORT, EXPRESS OR IMPLIED, WITH RESPECT TO THE
PHYSICAL CONDITION, PAST, PRESENT OR FUTURE OPERATION AND/OR PERFORMANCE, OR
VALUE, OF ANY PROPERTY AND THAT THE SELLERS CONVEY ALL OF THE PROPERTIES TO
PURCHASER “AS IS AND WHERE IS, WITH ALL FAULTS,” AND PURCHASER ACKNOWLEDGES THAT
NONE OF THE SELLERS MAKES ANY REPRESENTATIONS, GUARANTIES OR WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, AS TO THE QUALITY, CHARACTER, EXTENT,
PERFORMANCE, CONDITION OR SUITABILITY OF ANY OF THE PROPERTIES FOR ANY PURPOSE.

 

17

WRIT Industrial I



--------------------------------------------------------------------------------

(d) PURCHASER’S INSPECTION, INVESTIGATION AND SURVEY OF THE PROPERTIES SHALL BE
IN LIEU OF ANY NOTICE OR DISCLOSURE REQUIRED BY ANY APPLICABLE HEALTH AND SAFETY
CODE, OR BY ANY OTHER PROVISION OF APPLICABLE LAW, RULE OR REGULATION,
INCLUDING, WITHOUT LIMITATION, LAWS REQUIRING DISCLOSURE BY THE SELLERS OF
FLOOD, FIRE, MOLD, SEISMIC HAZARDS, LEAD PAINT, LANDSLIDE AND LIQUEFACTION,
OTHER GEOLOGICAL HAZARDS, RAILROAD AND OTHER UTILITY ACCESS, SOIL CONDITIONS AND
OTHER CONDITIONS WHICH MAY AFFECT THE USE OF ANY OF THE REAL PROPERTY, AND
PURCHASER HEREBY WAIVES ANY REQUIREMENT FOR A NOTICE PURSUANT TO THOSE
PROVISIONS AND HEREBY ACKNOWLEDGES AND AGREES THAT IT WILL CONDUCT ITS OWN
INSPECTIONS AND REVIEWS WITH RESPECT TO ALL MATTERS COVERED THEREBY, AND HEREBY
RELEASES THE SELLERS FROM LIABILITY IN CONNECTION WITH ANY SUCH MATTERS THAT ARE
NOT THE SUBJECT OF ANY OF THE SELLERS’ REPRESENTATIONS AND WARRANTIES.

(e) PURCHASER ALSO ACKNOWLEDGES AND AGREES THAT, ALTHOUGH THE SELLERS HAVE
PROVIDED THE DUE DILIGENCE MATERIALS TO PURCHASER, NONE OF THE SELLERS HAS
VERIFIED THE ACCURACY THEREOF AND NONE OF THE SELLERS MAKES ANY REPRESENTATIONS
OR WARRANTIES REGARDING THE MATTERS SET FORTH THEREIN EXCEPT AS MAY BE EXPRESSLY
SET FORTH HEREIN, IT BEING THE RESPONSIBILITY OF PURCHASER TO VERIFY THE
ACCURACY OF SUCH MATERIALS. WITHOUT LIMITING THE FOREGOING, NONE OF THE SELLERS
MAKES ANY REPRESENTATION OR WARRANTY REGARDING THE COMPLETENESS OR ACCURACY, AS
OF ANY DATE, OF THE TITLE COMMITMENTS, THE SURVEYS OR THE ENVIRONMENTAL REPORTS,
PURCHASER HEREBY ACKNOWLEDGING AND ASSUMING THE RISK OF ANY ERRORS OR OMISSIONS
IN THE TITLE COMMITMENTS, THE SURVEYS OR THE ENVIRONMENTAL REPORTS, ALL OF WHICH
HAVE BEEN ORDERED BY THE SELLERS AND DELIVERED TO THE PURCHASER SOLELY AS A
CONVENINENCE TO THE PURCHASER. PURCHASER ACKNOWLEDGES THAT NONE OF THE PARTIES
WHO PREPARED THE SURVEYS, THE TITLE COMMITMENTS OR THE ENVIRONMENTAL REPORTS IS
AFFILIATED WITH ANY OF THE SELLERS.

(f) FURTHERMORE, EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE CONVEYANCE DOCUMENTS, PURCHASER ACKNOWLEDGES
THAT NONE OF THE SELLERS MAKES OR HAS MADE ANY REPRESENTATIONS OR WARRANTIES IN
CONNECTION WITH THE PRESENCE OR INTEGRATION OF HAZARDOUS MATERIALS UPON OR
WITHIN ANY OF THE REAL PROPERTY. IN THAT REGARD, PURCHASER HAS, PRIOR TO THE
EFFECTIVE DATE, CONDUCTED ITS OWN INVESTIGATIONS TO DETERMINE IF ANY OF THE REAL
PROPERTY CONTAINS ANY HAZARDOUS MATERIALS OR TOXIC WASTE, MATERIALS, DISCHARGE,
DUMPING OR CONTAMINATION, WHETHER SOIL, GROUNDWATER OR OTHERWISE, WHICH VIOLATES
ANY FEDERAL, STATE, LOCAL OR OTHER GOVERNMENTAL LAW, REGULATION OR ORDER OR
REQUIRES REPORTING TO ANY GOVERNMENTAL AUTHORITY.

 

18

WRIT Industrial I



--------------------------------------------------------------------------------

EXCEPT AS TO THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE CONVEYANCE DOCUMENTS, PURCHASER, FOR ITSELF AND ITS OWNERS,
SUCCESSORS AND ASSIGNS, HEREBY RELEASES AND FOREVER DISCHARGES EACH OF THE
SELLERS, AND THE SELLERS’ PAST, PRESENT AND FUTURE MEMBERS, PARTNERS,
AFFILIATES, EMPLOYEES, AGENTS, ATTORNEYS, ASSIGNS, AND SUCCESSORS-IN-INTEREST,
FROM ALL PAST, PRESENT AND FUTURE CLAIMS, DEMANDS, OBLIGATIONS, LOSSES AND
CAUSES OF ACTION OF ANY NATURE WHATSOEVER, WHETHER NOW KNOWN OR UNKNOWN, DIRECT
OR INDIRECT, FORESEEN OR UNFORESEEN, SUSPECTED OR UNSUSPECTED, WHICH ARE BASED
UPON OR ARISE OUT OF OR IN CONNECTION WITH THE CONDITION OF ANY OF THE
PROPERTIES AND, WITH RESPECT TO THE PRESENCE OF ANY HAZARDOUS MATERIALS, ANY
ENVIRONMENTAL DAMAGES OR ENVIRONMENTAL REQUIREMENTS, INCLUDING, WITHOUT
LIMITATIONS, THE PHYSICAL, STRUCTURAL, GEOLOGICAL, MECHANICAL AND ENVIRONMENTAL
(SURFACE AND SUBSURFACE) CONDITION OF ANY OF THE REAL PROPERTY (INCLUDING THE
IMPROVEMENTS THEREON) OR ANY LAW OR REGULATION RELATING TO HAZARDOUS MATERIALS
(PROVIDED THAT NOTHING HEREIN SHALL ABRIDGE ANY RIGHT OF PURCHASER TO ASSERT A
DEFENSE IN A TORT CLAIM MADE BY A THIRD PARTY AGAINST PURCHASER TO THE EFFECT
THAT PURCHASER DID NOT OWN THE PROPERTY PRIOR TO CLOSING). WITHOUT LIMITING THE
FOREGOING, THIS RELEASE SPECIFICALLY APPLIES TO ALL LOSSES AND CLAIMS ARISING
UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT
OF 1980, AS AMENDED, THE SUPERFUND AMENDMENTS AND REAUTHORIZATION ACT OF 1986,
(42 U.S.C. SECTIONS 9601 ET SEQ.), THE RESOURCES CONSERVATION AND RECOVERY ACT
OF 1976, (42 U.S.C. SECTIONS 6901 ET SEQ.), THE CLEAN WATER ACT, (33 U.S.C.
SECTIONS 466 ET SEQ.), THE SAFE DRINKING WATER ACT, (14 U.S.C. SECTION
1401-1450), THE HAZARDOUS MATERIALS TRANSPORTATION ACT, (49 U.S.C. SECTIONS 1801
ET SEQ.), THE TOXIC SUBSTANCE CONTROL ACT, (15 U.S.C. SECTIONS 2601-2629), AND
ANY OTHER FEDERAL, STATE OR LOCAL LAW OF SIMILAR EFFECT, AS WELL AS ANY AND ALL
COMMON LAW CLAIMS.

BY INITIALING THIS CLAUSE BELOW, PURCHASER ACKNOWLEDGES THAT THIS SECTION HAS
BEEN READ AND FULLY UNDERSTOOD, AND THAT PURCHASER HAS HAD THE CHANCE TO ASK
QUESTIONS OF ITS COUNSEL ABOUT ITS MEANING AND SIGNIFICANCE.

 

/s/ H.H. PURCHASER’S INITIALS

 

19

WRIT Industrial I



--------------------------------------------------------------------------------

(g) “Environmental Damages” means all claims, judgments, damages, losses,
penalties, fines, liabilities (including strict liability), encumbrances, liens,
costs, and expenses of investigation and defense of any claim, whether or not
such claim is ultimately defeated, and of any good faith settlement of judgment,
of whatever kind or nature, contingent or otherwise matured or unmatured,
foreseeable or unforeseeable, including without limitation reasonable attorneys’
fees and disbursements and consultants’ fees, any of which are incurred at any
time as a result of the existence of Hazardous Materials upon, about or beneath
any Real Property or migrating to or from any Real Property, or the existence of
a violation of Environmental Requirements pertaining to any Real Property,
regardless of whether the existence of such Hazardous Materials or the violation
of Environmental Requirements arose prior to the present ownership or operation
of such Real Property.

(h) “Environmental Requirements” means all applicable present and future
statutes, regulations, rules, ordinances, codes, licenses, permits, orders,
approvals, plans, authorizations, concessions, franchises, and similar items, of
all governmental agencies, departments, commissions, boards, bureaus, or
instrumentalities of the United States, states and political subdivisions
thereof and all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to Hazardous Materials.

(i) “Hazardous Materials” means any substance (i) the presence of which requires
investigation or remediation under any federal, state or local statute,
regulation, ordinance or policy; or (ii) which is defined as a “hazardous waste”
or “hazardous substance” under any federal, state or local statute, regulation
or ordinance, including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. Section 9601 et seq.) and
the Resource Conservation and Recovery Act (42 U.S.C. Section 6901 et seq.) and
amendments thereto and regulations promulgated thereunder; or (iii) which is
toxic, explosive, corrosive, infectious or otherwise hazardous or is regulated
by any federal, state or local governmental authority; or (iv) without
limitation which contains polychlorinated biphenyls (PCBs), asbestos or urea
formaldehyde.

The provisions of this Section 4.4 shall survive Closing indefinitely.

V.

CLOSING

5.1 Closing Date. The “Closing Date” for purposes of this Agreement shall be
September 1, 2011, subject to the following provisions of this Section 5.1 and
subject also to the Sellers’ and Purchaser’s rights to extend the Closing Date
as set forth in Sections 9.2, and 12.13 herein. Purchaser may extend the Closing
Date to a date that is not later than September 9, 2011, so long as Purchaser
delivers notice of the extended Closing Date to the Sellers not later than
August 25, 2011. In addition, Purchaser may accelerate the Closing Date to a
date earlier than September 1, 2011 (but in no event earlier than August 25,
2011), so long as Purchaser delivers notice of the accelerated Closing Date to
the Sellers not later than Five (5) Business Days prior to such accelerated
Closing Date.

 

20

WRIT Industrial I



--------------------------------------------------------------------------------

5.2 Action Prior to the Closing Date by the Sellers. The Sellers agree that,
provided Purchaser has complied with its obligations under Section 5.3 hereof,
on or before 10:00 a.m. on the Closing Date, the Sellers will deposit with
Escrow Agent the following items and instruments (executed and acknowledged, if
appropriate):

5.2.1 The following deeds, each properly executed and acknowledged by a Seller
before a Notary Public in the manner provided under the laws of the state in
which such Seller’s Property is located, evidencing the sale and transfer to
Purchaser of the Real Property and the Improvements comprising such Property
(collectively, the “Deeds”), subject only to those Permitted Exceptions
applicable to such Property: (a) for each Property located in Maryland, a
special warranty deed in the form attached hereto as Exhibit “F-1”, prepared and
executed by the Seller that owns such Property; (b) for each Property located in
Virginia, a special warranty deed in the form attached hereto as Exhibit “F-2”,
prepared and executed by the Seller that owns such Property;

5.2.2 For each Property, two (2) duplicate originals of a Bill of Sale, in the
form and content attached hereto as Exhibit “G”, prepared and executed by the
Seller that owns such Property, assigning, conveying and transferring to
Purchaser the Personal Property owned by such Seller (“Bill of Sale”);

5.2.3 For each Property, two (2) duplicate originals of an Assignment of
Intangible Property, in the form and content attached hereto as Exhibit “H”,
prepared and executed by the Seller that owns such Property, assigning and
conveying to Purchaser, at no cost or expense to the Sellers, and without
representation or warranty (other than as expressly set forth herein), all of
such Seller’s right, title and interest in the Intangible Property (“Assignment
of Intangibles”);

5.2.4 For each Property, two (2) duplicate originals of an Assignment and
Assumption of Contracts, in the form and content attached hereto as Exhibit “I”,
prepared and executed by the Seller that owns such Property, assigning and
conveying to Purchaser, at no cost or expense to the Sellers, and without
representation or warranty (other than as expressly set forth herein), all of
such Seller’s right, title and interest under the Assumed Contracts (“Assignment
of Contracts”);

5.2.5 For each Property, two (2) duplicate originals of an Assignment and
Assumption of Leases, in the form and content attached hereto as Exhibit “J”,
prepared and executed by the Seller that owns such Property, assigning and
conveying to Purchaser, at no cost or expense to the Sellers, and without
representation or warranty (other than as expressly set forth herein), all of
such Seller’s right, title and interest under the Leases (including any
refundable cash Security Deposits thereunder) (“Assignment of Leases”);

5.2.6 For each Seller, a non-foreign affidavit signed by such Seller, in the
form attached hereto as Exhibit “K” (“Non-Foreign Affidavits”) any state tax
withholding affidavits as applicable, and an IRS Form 1099;

5.2.7 All transfer tax and other tax returns, if any, which any Seller is
required by law to execute and acknowledge and to deliver, either individually
or together with Purchaser, to any governmental authority as a result of the
sale, if and to the extent the same are available as of the Closing Date;

 

21

WRIT Industrial I



--------------------------------------------------------------------------------

5.2.8 For each Property, three (3) duplicate originals of an owner’s affidavit,
in the form and content attached hereto as Exhibit “N,” prepared and executed by
the Seller that owns such Property (“Owner’s Affidavit”);

5.2.9 All of the plans (including “as built” plans), drawings, blueprints and
specifications relating to the Properties where available, which are in any
Sellers’ possession or control, other than any plans, drawings, blueprints or
specifications that constitute Excluded Documents;

5.2.10 All written warranties in possession or control of each Seller, if any,
of manufacturers, suppliers and contractors in effect on the Closing Date;

5.2.11 All keys to each Property in the possession or control of such Property’s
Seller (which will be available at such Property);

5.2.12 (a) A closing statement prepared by the Escrow Agent, reasonably approved
by the Sellers and the Purchaser and executed by each Seller setting forth,
among other things, all prorations, credits, costs or other adjustments to be
made at Closing under this Agreement with respect to such Seller’s Property (or
each of such Seller’s Properties) individually (an “Individual Closing
Statement”), and (b) a closing statement (the “Consolidated Closing Statement”)
prepared by the Escrow Agent and reasonably approved by the Sellers and
Purchaser setting forth, among other things, the consolidated prorations,
credits, costs or other adjustments reflected in each of the Individual Closing
Statements and, in addition, all other payments to and from Escrow in connection
with the purchase and sale of the Properties;

5.2.13 All affidavits, gap indemnity agreements and other documents consistent
with the express provisions of this Agreement and reasonably required by the
Title Company (including without limitation, evidence reasonably satisfactory to
the Title Company that all necessary authorizations of the transaction
contemplated hereby have been obtained by the Sellers), each in form and
substance reasonably acceptable to the Sellers;

5.2.14 For each Property, a notice to the Tenants of such Property, in the form
and content attached hereto as Exhibit “K,” prepared and executed by the Seller
that owns such Property (collectively, the “Notices to Tenants”);

5.2.15 To the extent not previously delivered to Purchaser, and to the extent
within the possession or control of any Seller or its Affiliates, originals (or
copies, if originals are not available) of the Due Diligence Materials relating
to such Seller’s Property or Properties (including, to the extent available,
originals of all Leases, Assumed Contracts, and Permits and copies of all Tenant
correspondence and billing files and records relating to such Seller’s Property
or Properties), which Due Diligence Materials may be made available at such
Property or Properties;

 

22

WRIT Industrial I



--------------------------------------------------------------------------------

5.2.16 A certificate executed by each Seller certifying that such Seller’s
representations and warranties contained herein remain true and accurate in all
respects except as noted in such certificate;

5.2.17 Such other instruments or documents as may be reasonably necessary to
effect or carry out the covenants and obligations to be performed by the Sellers
pursuant to this Agreement.

5.3 Action Prior to the Closing Date by Purchaser. Purchaser agrees that on or
before 10:00 a.m. on the Closing Date, Purchaser will deposit with Escrow Agent
the Closing Payment and, in addition, the following items and instruments
(executed and acknowledged, if appropriate):

5.3.1 To the extent that applicable law requires that the Deeds, transfer tax or
other tax forms, or recording forms be executed by the grantee, such
instruments, executed by Purchaser and acknowledged in the presence of a Notary
Public in accordance with the laws of the state in which the applicable Property
is located;

5.3.2 For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Contracts, executed by Purchaser;

5.3.3 For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Leases, executed by Purchaser;

5.3.4 An executed counterpart of the Consolidated Closing Statement and each
Individual Closing Statement;

5.3.5 For each Property, two (2) fully executed duplicate originals of the
applicable Assignment of Intangibles, executed by Purchaser;

5.3.6 For each Property, two (2) fully executed duplicate originals of the
applicable Bill of Sale, executed by Purchaser;

5.3.7 Reserved.

5.3.8 Such other funds, instruments or documents as may be reasonably necessary
to effect or carry out the covenants and obligations to be performed by
Purchaser pursuant to this Agreement; and

5.3.9 All affidavits, gap indemnity agreements and other documents consistent
with the express provisions of this Agreement and reasonably required by the
Title Company (including without limitation, evidence reasonably satisfactory to
the Title Company that all necessary authorizations of the transaction
contemplated hereby have been obtained by the Purchaser), each in form and
substance reasonably acceptable to the Purchaser.

 

23

WRIT Industrial I



--------------------------------------------------------------------------------

5.4 Recording of Deeds. Subject to Section 8.3 below, Escrow Agent will cause
the Deeds to be dated as of the Closing Date and recorded in the Official
Records, and all other conveyance documents deposited with Escrow Agent to be
dated as of the Closing Date, when (but in no event after the Closing Date)
Escrow Agent (i) is prepared to issue the Title Policies to be issued to
Purchaser as contemplated in this Agreement, and (ii) holds for the account of
the Sellers and Purchaser all items and funds (if any) to be delivered to the
Sellers and Purchaser through the Escrow, after payment of costs, expenses,
disbursements and prorations chargeable to the Sellers or Purchaser pursuant to
the provisions of this Agreement.

5.5 Prorations.

5.5.1 Taxes. With respect to each Property, all non-delinquent real estate and
personal property general and special taxes and assessments for such Property
for the current assessment year of the applicable taxing authority in which the
Closing Date occurs shall be prorated as of the Closing Date. If the exact
amount of taxes is not known at Closing, the proration will be based on an
amount equal to 105% of the prior assessment year’s taxes and shall be adjusted
once actual figures become available after Closing, as part of the Final Closing
Adjustment. It is understood that any supplemental property tax bill issued as a
result of the sale of any Property pursuant to the provisions of this Agreement
shall be borne by Purchaser. Notwithstanding anything to the contrary in this
Agreement, (i) each Seller shall retain all right, title and interest in and to
any and all property tax (both real property and personal property) refunds and
claims for refunds with respect to its Properties for any period prior to the
Closing Date, and (ii) each Seller is responsible for all taxes due and payable
for its Property prior to the Closing Date. Each Seller shall have the right to
continue and control any contest of any taxes or assessments for its Property or
Properties due and payable during all tax years prior to the tax year in which
Closing occurs. Purchaser shall have the right to control any contest of any
taxes or assessments for the Properties due and payable during the current tax
year in which Closing occurs, if any, and all tax years thereafter. Seller and
Purchaser shall each reasonably cooperate with the other in connection with such
contests. With respect to each Property, Purchaser and such Property’s Seller
shall be equally responsible for, and shall pay equal portions of, all sales,
use and other transfer taxes imposed in connection with the sale and transfer of
the Personal Property and the Intangible Property (i.e., Purchaser shall pay 50%
and such Property’s Seller shall pay 50%).

5.5.2 Utility Service. To the extent commercially reasonable and practicable,
the Sellers and Purchaser shall obtain billings and meter readings as of the
Business Day preceding the Closing Date to aid in the proration of charges for
gas, electricity and other utility services which are not the direct
responsibility of Tenants. If such billings or meter readings as of the Business
Day preceding the Closing Date are obtained, adjustments for any costs,
expenses, charges or fees shown thereon shall be made in accordance with such
billings or meter readings. If such billings or meter readings as of the
Business Day preceding the Closing Date are not available for a utility service,
the charges therefor shall be adjusted at the Closing on the basis of the per
diem charges for the most recent prior period for which bills were issued and
shall be further adjusted at the Final Closing Adjustment on the basis of the
actual bills for the period in which the Closing takes place. Each Property’s
Seller shall receive a credit at Closing for the Utility Deposits, if any, that
are transferred or made available to Purchaser and that are held by applicable
utility companies for the account of such Seller in respect of services provided
to such Seller’s Property or Properties. Purchaser shall arrange for placing all
utility services and bills in its own name as of the Closing Date.

 

24

WRIT Industrial I



--------------------------------------------------------------------------------

5.5.3 Security Deposits. Purchaser shall be credited with and the Sellers shall
be charged with an amount equal to all cash Security Deposits being held by all
Sellers, Sellers’ managing agent or any other Person under the Leases. The
Sellers shall be entitled to retain all Security Deposits or other such credits
due Tenants for which Purchaser receives credit and the Sellers are charged
pursuant to this Section 5.5.3. Sellers agree not to apply any Security Deposits
held as of the Effective Date under Leases on account of arrearages existing as
of the Closing Date. Each Seller shall use commercially reasonable efforts to
cause the issuer of any letters of credit or other instruments held by such
Seller in lieu of a cash Security Deposit to transfer such letters of credit or
other instruments to the Purchaser at or promptly after Closing.

5.5.4 Intentionally Omitted.

5.5.5 Miscellaneous Permits and Taxes. Except as covered by the terms of
Section 5.5.1 above, with respect to each Property, all water and sewer charges,
taxes (other than ad valorem property taxes), including license taxes or fees
for licenses which are assignable or transferable without added cost and have a
value which will survive Closing, and any unpaid taxes payable in arrears, shall
be prorated as of the Closing Date. Each Property’s Seller will be credited for
that portion of taxes and fees paid by such Seller allocable to the period after
the Closing Date.

5.5.6 Assumed Contracts. With respect to each Property, all payments and
receipts, as applicable, under the Assumed Contracts shall be prorated between
Purchaser and such Property’s Seller as of the Closing Date. Such Seller shall
receive a credit for all prepayments and deposits thereunder.

5.5.7 Leasing Commissions, Tenant Improvements, Rental Abatements.

(a) Each Seller shall pay prior to the Closing Date, or shall give Purchaser a
credit at Closing, for (i) Leasing Commissions and TI Obligations (but not
(x) Turnkey TI Obligations (as defined below), which shall be governed by
Section 5.5.7(d) below, and (y) free rent) to which such Seller has committed
under the terms of a Lease or a Lease modification, extension or renewal entered
into prior to June 27, 2011; and (ii) Leasing Commissions, TI Obligations, free
rent and other concessions (all of the foregoing, collectively, “Lease
Expenses”) due in connection with a Lease or a Lease modification, extension or
renewal that was executed on or after the Effective Date and with respect to
which the Purchaser’s approval was required by the terms of this Agreement but
was not obtained pursuant to the terms of this Agreement (such Lease being a
“Non-Approved Lease”).

(b) Purchaser shall pay for (i) Lease Expenses to which such Seller has
committed under the terms of a Lease or a Lease modification, extension or
renewal entered into on or after June 27, 2011 but prior to the Effective Date
(all of which are listed on Exhibit “D-4”), and (ii) Lease Expenses with respect
to any Lease or Lease modification, extension or renewal entered into on or
after the Effective Date (other than Non-Approved Leases).

 

25

WRIT Industrial I



--------------------------------------------------------------------------------

(c) Effective as of the Closing Date, Purchaser shall honor and assume all
covenants and obligations to be performed by each Seller as landlord under the
Leases, including any Lease Expenses. For the avoidance of doubt, the foregoing
shall not be deemed to affect any rights of Purchaser hereunder resulting by
reason of a breach by any Seller of its representations and warranties in
Section 7.2.4(g) above. Purchaser shall reimburse the Sellers at Closing for any
payments made prior to Closing by any Seller toward Lease Expenses that
Purchaser is obligated to pay under this Section 5.5.7.

(d) Special Escrow for Turnkey Projects. For each Property with a “Turnkey” TI
Obligation as listed on Exhibit “D-2” that has not been completed prior to the
Closing Date (all such TI Obligations being referred to as “Turnkey TI
Obligations”), such Property’s Seller shall deposit into an escrow account on
the Closing Date funds equal to 110% of the then remaining, unpaid costs to
complete the tenant improvement work less any amounts that Tenant is obligated
to fund or reimburse “landlord” for such work under the applicable Lease (the
“Turnkey Escrow”). The Turnkey Escrow will be held by Escrow Agent and disbursed
as follows:

(i) Purchaser must submit a request, including appropriate invoices, to the
Escrow Agent (copying the Property’s Seller) to approve disbursements from the
Turnkey Escrow to reimburse Purchaser for the actual costs of completion of the
tenant improvement work that is the subject of a Turnkey TI Obligation. All such
disbursements shall be subject to approval by the Property’s Seller, which
approval shall be granted if the work to be paid for (x) was within the scope of
work previously agreed to by such Seller and Tenant in connection with the
applicable Lease (including, for such purposes any changes orders necessitated
by governmental authorities) and (y) was completed (to the extent of the
disbursement request made by Purchaser) by Purchaser in a reasonable manner and
consistent with current industry practice. If the Seller does not object within
five (5) Business Days of Purchaser’s request for disbursement, the disbursement
by the Escrow Agent shall be deemed to be approved by such Seller. Disbursement
requests may at Purchaser’s option be made monthly during the course of
construction (but appropriate invoices shall in all cases be required to be
presented).

(ii) Upon completion of all tenant improvement work that is subject of a
particular Turnkey TI Obligation, there shall be a reconciliation of the Turnkey
Escrow with respect to such Turnkey TI Obligation. Any shortfall shall be
promptly funded by the Property’s Seller and any excess shall be promptly
refunded to such Seller. In the event any shortfall is claimed by Purchaser,
Purchaser shall be required to provide a reasonably detailed explanation of such
shortfall and related materials reasonably requested by the Property’s Seller to
allow such Seller to assess whether the conditions in clauses (x) and (y) of
Section 5.5.7(d)(i) were satisfied. Purchaser shall use commercially reasonable
efforts to complete each Turnkey TI Obligation on the timeframe required by the
applicable Lease (such that any excess funds held in the Turnkey Escrow can be
returned to Seller as promptly as possible).

(iii) If there is any dispute as to whether the conditions in clauses (x) and
(y) of Section 5.5.7(d)(i) are satisfied, the parties shall appoint an
independent architect and instruct such architect to render a decision on the
matter within ten (10) days of appointment. The decision of such architect shall
be final and conclusive and the Escrow Agent shall be entitled to rely thereon
in making disbursements from the Turnkey Escrow. Each party shall have the right
to provide the independent architect with submissions related to the matter in
dispute. If the parties fail to agree on the appointment of an independent
architect, the

 

26

WRIT Industrial I



--------------------------------------------------------------------------------

Construction Manager (defined below) shall select an independent architect
within ten (10) Business Days after the Purchaser or a Seller requests that it
do so, and the independent architect selected by the Construction Manager shall
act under this Section 5.5.7(d)(iii). Such independent architect’s fees shall be
paid by the party that, in the determination of such independent architect,
substantially lost the dispute.

The Work Agreements with respect to any Turnkey TI Obligation (including but not
limited to the construction contract and the construction management contract
with Cassidy Turley (the “Construction Manager”)) shall automatically be deemed
to be Assumed Contracts (even if they are not listed on Exhibit C) (subject to
the right of Purchaser to be reimbursed by the applicable Seller for tenant
improvement costs related to such Work Agreements pursuant to the foregoing
provisions of this Section 5.5.7(d)).

(iv) Notwithstanding the foregoing provisions of this Section 5.5.7(d), with
respect to the Turnkey TI Obligation under the GSA Lease at Hampton Overlook
(lease number GS-11B-02182), until such time that the Hampton Overlook’s Seller
is relieved (by virtue of GSA’s execution of a novation or other documentation,
in either case reasonably satisfactory to such Seller and Purchaser) of its
obligation to perform such Turnkey TI Obligation (such time, the “Hampton
Overlook Release Time”), then (A) such Seller shall remain obligated to conduct
and complete such Turnkey TI Obligation pursuant to the Work Agreements related
to such GSA Leases (the “Hampton Overlook GSA Work Agreements”), (B) such Seller
shall not be obligated to deposit a Turnkey Escrow amount related to the Hampton
Overlook GSA Work Agreements, (C) the Hampton Overlook GSA Work Agreements shall
not be assigned to nor assumed by Purchaser, and (D) Purchaser shall grant such
Seller access to such Property (and shall reasonably cooperate with such Seller)
as necessary to conduct and complete the TI Obligations. If, at the Hampton
Overlook Release Time, there is $50,000 or more of remaining, unpaid costs to
complete the work (less any amounts that the GSA is obligated to fund or
reimburse “landlord” for the related tenant improvement work under the
applicable Lease), then such Seller and Purchaser shall establish a Turnkey
Escrow with respect to such remaining unpaid costs and comply with the
provisions of this Section 5.5.7(d) above. If, at the Hampton Overlook Release
Time, there is less than $50,000 of remaining, unpaid costs to complete the work
(less any amounts that the GSA is obligated to fund or reimburse “landlord” for
the related tenant improvement work under the applicable Lease), then such
Seller shall remain obligated to reimburse the Purchaser for such costs without
the need to establish a Turnkey Escrow. If such Seller completes work that GSA
is obligated to fund or reimburse “landlord” for but GSA reimburses Purchaser
rather than such Seller, then Purchaser shall promptly send such reimbursement
to such Seller.

5.5.8 Other Income. With respect to each Property, all income not specifically
addressed in this Section 5.5 and derived by such Property’s Seller from such
Property, to the extent such income accrues before the Closing Date, shall be
paid to such Seller. All income not specifically addressed in this Section 5.5
and derived by such Seller from such Property accruing or relating to the period
on and after the Closing Date shall be paid to Purchaser.

5.5.9 Other Expenses. With respect to each Property, all expenses and
obligations not otherwise specified in this Section 5.5, incurred in the
ownership or operation of such Property and constituting an assumed liability or
arising under any agreement or other matter included in the Property to be
conveyed hereunder shall be prorated between such Property’s Seller and
Purchaser as of the Closing Date.

 

27

WRIT Industrial I



--------------------------------------------------------------------------------

5.5.10 Rent. Rent shall be prorated at the Closing in accordance with the
following provisions:

(a) Basic Rent. Subject to Section 5.5.10(c), Basic Rent shall be prorated
between each Seller and Purchaser as of the Closing Date based on the actual
number of days in the month during which the Closing Date occurs. Each Seller
shall be entitled to all Basic Rent which accrues before the Closing Date and
Purchaser shall be entitled to all Basic Rent which accrues on and after the
Closing Date.

(b) Additional Rent. Subject to Section 5.5.10(c), monthly or other payments
made by Tenants in advance based upon projected or estimated Additional Rent
shall be prorated between each Seller and Purchaser as of the Closing Date based
on the actual Additional Rent collected as of the Closing and the actual number
of days in the monthly or other period for which the advance payment is made.
Such proration shall be made separately for each Tenant which is obligated to
pay Additional Rent on the basis of the fiscal year set forth in the Tenant’s
Lease for the determination and payment of Additional Rent. Each payment of
Additional Rent that is prorated pursuant to this Section 5.5.10(b), and the
applicable Tenant’s payments of Additional Rent made prior to or after such
prorated payment for the same calendar year or other fiscal period during which
a year-end reconciliation of Additional Rent is required by the applicable
Lease, shall be adjusted as part of the Final Closing Adjustment as provided
below in Section 5.5.12.

(c) Delinquent Rent. Delinquent Rent (including delinquent Additional Rent)
shall not be prorated at Closing and shall be paid by Purchaser to the
applicable Seller if, as and when actually collected by Purchaser after the
Closing, it being understood and agreed that Purchaser shall use commercially
reasonable efforts to collect Delinquent Rent on behalf of each Seller.
Purchaser hereby agrees that each Seller or its agents may attempt to collect
Delinquent Rent at such Seller’s expense, including by commencing litigation to
collect such Delinquent Rent, but each Seller agrees that it shall not initiate
any action that would terminate a Tenant’s Lease or affect a Tenant’s right to
occupy the premises leased under its Lease. Rent collected after the Closing
Date shall be applied first to Rent currently due, then to Delinquent Rent.
Non-delinquent rent for the period after Closing collected by Seller shall be
promptly remitted to Purchaser. Unpaid and delinquent rent collected by Seller
or Purchaser after the date of Closing shall be delivered as follows: (i) if
Seller collects any unpaid or delinquent rent for the Property, Seller shall,
within fifteen (15) days after the receipt thereof, deliver to Purchaser any
such rent which Purchaser is entitled to hereunder relating to the date of
Closing and any period thereafter, and (ii) if Purchaser collects any unpaid or
delinquent rent from the Property, Purchaser shall, within fifteen (15) days
after the receipt thereof, deliver to Seller any such rent which Seller is
entitled to hereunder relating to the period prior to the date of Closing.
Anything herein to the contrary notwithstanding, Seller and Purchaser agree that
all rents received by Seller or Purchaser after the date of Closing shall be
applied first to current rentals and then to delinquent rentals, if any, in
inverse order of maturity.

5.5.11 Reserved.

 

28

WRIT Industrial I



--------------------------------------------------------------------------------

5.5.12 Final Closing Adjustment. No later than one (1) year following the
Closing Date, the Sellers and Purchaser shall make a final adjustment to the
prorations made pursuant to this Section 5 (the “Final Closing Adjustment”). The
Final Closing Adjustment shall be made in the following manner:

(a) General. All adjustments or prorations which could not be determined at the
Closing because of the lack of actual statements, bills or invoices for the
current period, the year-end reconciliation of Additional Rent, or any other
reason, shall be made as a part of the Final Closing Adjustment. Any net
adjustment in favor of Purchaser shall be paid in cash by the Sellers to
Purchaser no later than thirty (30) days after the Final Closing Adjustment. Any
net adjustment in favor of the Sellers shall be paid in cash by Purchaser to the
Sellers no later than thirty (30) days after the Final Closing Adjustment.
Without limiting the foregoing, the parties shall correct any manifest error in
the prorations and adjustments made at Closing promptly after such error is
discovered.

(b) Additional Rent Adjustment. Each Seller and Purchaser shall prorate the
actual amount of Additional Rent paid by each Tenant at such Seller’s Property
for such Tenant’s applicable fiscal year (“Tenant’s Fiscal Year”) as follows:

(i) The Seller shall be entitled to the portion of the actual amount of
Additional Rent paid by the Tenant equal to the product obtained by multiplying
such amount by a fraction, the numerator of which is the number of days in the
Tenant’s Fiscal Year preceding the Closing Date and the denominator of which is
the total number of days in the Tenant’s Fiscal Year; and

(ii) Purchaser shall be entitled to the balance of the Additional Rent paid by
the Tenant.

(iii) If the sum of all interim payments of Additional Rent collected and
retained by the Seller from the Tenant for the Tenant’s Fiscal Year (reduced by
the pro-rated portion of the interim payment on account of Additional Rent paid
for the month or quarter in which the Closing Date occurs for which Purchaser is
given credit pursuant to Section 5.5.10(b)) exceeds the amount of such
Additional Rent to which the Seller is entitled with respect to such Tenant
pursuant to subparagraph (i) above, the Seller shall pay such excess to
Purchaser. If the sum of all interim payments of such Additional Rent collected
and retained by Purchaser from each Tenant for the Tenant’s Fiscal Year
(increased by a pro-rated portion of the interim payment on account of
Additional Rent paid for the month or quarter in which the Closing Date occurs
for which Purchaser is given credit pursuant to Section 5.5.10(b)) exceeds the
amount of Additional Rent to which Purchaser is entitled with respect to such
Tenant pursuant to subparagraph (ii) above, Purchaser shall pay the excess to
the Seller. The adjustment of interim payments received and actual Additional
Rent paid shall be made separately for each Tenant and for each type of
Additional Rent.

(c) No Further Adjustments. Except for: (i) additional or supplemental real
estate taxes, real estate tax credits or rebates, or other adjustments to real
estate taxes due to back assessments, corrections to previous tax bills or real
estate tax appeals or contests, (ii) any item of Additional Rent which may be
contested by a Tenant or (iii) manifest

 

29

WRIT Industrial I



--------------------------------------------------------------------------------

errors, the Final Closing Adjustment shall be conclusive and binding upon the
Sellers and Purchaser, and the Sellers and Purchaser hereby waive any right to
contest after the Final Closing Adjustment any prorations, apportionments or
adjustments to be made pursuant to this Section 5.

5.5.13 General Provisions. Except as otherwise expressly provided in this
Agreement, all apportionments and adjustments shall be made in accordance with
generally accepted accounting principles. The computation of the adjustments
shall be jointly prepared by the Sellers and Purchaser. In the event any
prorations or apportionments made under this Section 5.5 shall prove to be
incorrect for any reason, then any party shall be entitled to an adjustment to
correct the same in accordance with the remaining terms of this Section 5.5.13.
For proration purposes, the day that falls on the Closing Date shall be charged
to Purchaser.

5.5.14 Survival. The provisions of this Section 5.5 shall survive Closing
indefinitely.

5.6 Closing Costs. With respect to each Property, Purchaser shall bear the cost
of (i) the title searches and preparation of the Title Commitments prepared by
the Title Company, and the premium for the Title Policy and any and all
endorsements to the Title Policy requested by Purchaser or its lender; (ii) the
Survey for each Property; (iii) one-half (1/2) of the documentary transfer taxes
and the recording fee for the Deeds; (iv) one-half (1/2) of all escrow and
closing fees relating to the sale of such Property; (v) all escrow and closing
fees relating to Purchaser’s financing; (vi) any mortgage taxes or recording
fees for any mortgages securing Purchaser’s financing; and (vii) the fees and
charges of third parties in connection with the Environmental Reports (which
shall be credited to such Property’s Seller to the extent that such Seller has
already paid such third parties). With respect to each Property, such Property’s
Seller shall bear the cost of (i) any commission due to Broker (as defined in
Article X); (ii) one-half (1/2) of the documentary transfer taxes and the
recording fee for the Deeds; (iii) and one-half (1/2) of all escrow and closing
fees relating to the sale of such Property (but not in connection with any
financing by Purchaser, which shall be paid solely by Purchaser); and (iv) the
costs of the Title Commitments prepared by the Seller’s Title Company. Each
party shall pay its own attorneys’ fees pertaining to the sale of the
Properties. All other costs pertaining to the sale of each Property shall be
allocated as is customary for real estate transactions where such Property is
located. The parties agree to cooperate in all reasonable respects to minimize
all such costs, premiums, taxes, and fees.

5.7 Distribution of Funds and Documents Following Closing. The conditions to the
closing of Escrow shall be Escrow Agent’s receipt of funds and documents
described in Sections 5.2 and 5.3 above, and written authorization from the
Sellers and Purchaser to proceed with the Closing in accordance with the Closing
Instructions. Upon satisfaction of the above conditions, Escrow Agent shall
distribute the documents described in Sections 5.2 and 5.3 above in accordance
with the Closing Instructions and shall take all other actions authorized by the
Escrow Agreement upon closing.

5.8 Possession. Purchaser shall be entitled to sole possession of each Property
on the Closing Date, subject to the Permitted Exceptions.

 

30

WRIT Industrial I



--------------------------------------------------------------------------------

VI.

ADDITIONAL COVENANTS AND INDEMNITIES

6.1 Seller Covenants. Each Seller (but solely for itself and its own Property or
Properties, and not for any other Seller or any other Seller’s Property)
covenants to Purchaser as follows with respect to its Property or each of its
Properties:

6.1.1 Continued Care and Maintenance. Prior to Closing, such Seller agrees:
(i) to continue its care, maintenance and operation of its Property on
substantially the same standards as employed by such Seller to date; (ii) not to
terminate, change, amend or modify materially any Assumed Contract; (iii) not to
make any substantial alterations or changes to any of such Seller’s Property,
other than ordinary and necessary maintenance and repairs, without Purchaser’s
prior approval (provided, however, such Seller may make any alterations or
changes to the Property that are required by any Lease or by applicable law
without Purchaser’s prior approval); and (iv) to maintain in effect all policies
of casualty and liability insurance or similar policies of insurance, with no
less than the limits of coverage now carried with respect to such Seller’s
Property. Nothing contained herein shall prevent such Seller from acting to
prevent loss of life, personal injury or property damage in emergency
situations, or prevent such Seller from performing any act with respect to such
Seller’s Property which may be required by any Lease, applicable law, rule or
governmental regulations, provided that such Seller shall notify Purchaser of
any emergency situations as soon as reasonably possible thereafter.

6.1.2 Leasing of the Property. Prior to the execution of any new Leases for the
Property or the renewal, modification or extension of any existing Leases for
the Property, such Seller shall give notice of its intent to do so to Purchaser.
Such notice shall include the amount of space involved, the length of the lease
term, the proposed financial terms thereof (including any rent abatement periods
or other concessions), the amount of any Leasing Commission, any TI Obligations,
and a copy of the form of Lease, Lease amendment or other document to be
executed. Purchaser shall have five (5) days after receipt of such notice to
notify such Seller of its objections, if any, to any such proposed Lease or
extension or renewal of any existing Lease. Such Seller shall not enter into any
new Lease or any modification, extension or renewal of any existing Lease
without Purchaser’s prior written consent, which consent may be granted or
withheld in Purchaser’s sole discretion. Purchaser’s failure to object to a
proposed Lease or the modification, extension or renewal of any existing Lease
within the five (5)-day period described above shall be deemed an approval by
Purchaser. Notwithstanding the foregoing (a) Purchaser’s consent shall not be
required for new Leases and renewals or extensions of existing Leases evidencing
or reflecting the exercise by Tenants of any rights or options, the terms of
which are fixed or determinable as of June 27, 2011, under existing Leases; and
(b) Purchaser acknowledges and agrees that the Leases and the extensions,
modifications or renewals of Leases (if any) listed on Exhibit “D-1” have been
approved by Purchaser. Nothing in this Agreement shall be interpreted to require
any Seller to lease any additional space in its Property as a condition to the
sale of such Property, and none of the Sellers shall have any obligation to
enter into or to seek any Leases for its Property prior to the Closing Date.

 

31

WRIT Industrial I



--------------------------------------------------------------------------------

6.1.3 Tenant Estoppel Certificates. Prior to Closing, each Seller shall use
commercially reasonable efforts to obtain and deliver to Purchaser from the
Tenant under each Lease of such Seller’s Property an estoppel certificate in
substantially the form attached hereto as Exhibit “T-1” or, if any Lease
requires a different form, in the form required by such Lease, all dated no more
than thirty (30) days prior to the Closing Date (each, a “Tenant Estoppel
Certificate”). The statements made by the tenants in such Tenant Estoppel
Certificates shall not disclose any material defaults under such Lease and shall
not disclose any information that is materially inconsistent with the
information disclosed with respect to such Lease on Exhibits “D-1” through
“D-3.” Purchaser shall have the right to approve the form of Estoppel
Certificate to be delivered to a tenant for signature prior to such delivery.
None of the Sellers shall be in default for failure to obtain any Tenant
Estoppel Certificates. If any of the Properties includes a Lease under which the
Tenant is the GSA, such Property’s Seller shall use commercially reasonable
efforts to obtain a novation agreement with respect to such Lease before Closing
and, if such novation agreement is not obtained as of the Closing, such Seller
shall continue to use commercially reasonable efforts to obtain such novation
agreement as soon as is practicable after Closing. With respect to any such
Lease to a GSA Tenant, the term “Tenant Estoppel Certificate” as used herein
shall mean a statement of lease in form reasonably satisfactory to the GSA
Tenant thereunder. The provisions of this Section 6.1.3 pertaining to novation
agreements shall expressly survive the Closing.

6.1.4 Subordination and Attornment Agreements. If Purchaser’s lender requests
that a Tenant agree in writing to subordinate its Lease to a mortgage lien
securing Purchaser’s acquisition financing, or to attorn to such lender or its
designee or successor in title in connection with the exercise of such lender’s
remedies under its acquisition financing lien, then the Seller whose Property is
subject to the applicable Lease shall do the following, in each case only upon
written request by the Purchaser: (a) such Seller shall request in writing that
the applicable Tenant execute a subordination and/or attornment agreement in
favor of the Purchaser’s lender, in a form provided by Purchaser’s lender;
(b) such Seller shall follow up with the applicable Tenant in writing to
determine whether such Tenant will comply with the request made in the foregoing
clause (a); and (c) such Seller shall take reasonable steps requested by
Purchaser to enforce the obligations of such Tenant under its Lease (to the
extent such obligations are referenced in the Purchaser’s request) with respect
to the execution of the agreement provided to such Tenant pursuant to the
foregoing clause (a), subject to any conditions in such Tenant’s lease,
including that the requested agreement contain non-disturbance language in favor
of such Tenant. For the avoidance of doubt, it shall not be a condition to
Purchaser’s obligation to proceed with the Closing that the Purchaser or its
lender obtain any one or more of the subordination or attornment agreements
requested from Tenants pursuant to this Section 6.1.4, and no Seller shall have
any obligation to provide any certificate, agreement or other undertaking in
lieu or a subordination or attornment agreement not obtained from a Tenant, or
to take any action with respect to such agreements except as expressly set forth
in this Section 6.1.4.

6.1.5 Covenants, Conditions and Restrictions of Record. If the Purchaser or the
Purchaser’s lender requests that a third party execute a document certifying as
to the status of the rights, obligations and/or performance of a Seller, or of
such third party, under the Covenants, Conditions Restrictions, Easements or
other matters of record specifically identified on Exhibit U, such Seller shall
do the following, in each case only upon request by the Purchaser: (a) such
Seller shall request in writing that the applicable third party execute such
certificate, in a form provided by Purchaser or Purchaser’s Lender; (b) such
Seller shall follow up with the applicable third party in writing to determine
whether such third party will comply with the request made in

 

32

WRIT Industrial I



--------------------------------------------------------------------------------

the foregoing clause (a); and (c) such Seller shall take reasonable steps
requested by Purchaser to enforce the obligations of such third party under any
covenants, conditions, restrictions, easements or other matters of record (to
the extent such obligations are referenced in the Purchaser’s request) with
respect to the execution of the certificate provided to such third party
pursuant to the foregoing clause (a), subject to any conditions in the
applicable documents of record. Notwithstanding the foregoing, in no event shall
any Seller be obligated to request a certificate from any owner of a
single-family lot, a residential unit in a condominium or cooperative regime, or
any other owner of a residential dwelling. For the avoidance of doubt, it shall
not be a condition to Purchaser’s obligation to proceed with the Closing that
the Purchaser obtain any one or more of the certificates requested from third
parties pursuant to this Section 6.1.5, and no Seller shall have any obligation
to provide any certificate regarding the matters set forth in this
Section 6.1.5, or to take any other action with respect to such certificates
except as expressly set forth in this Section 6.1.5.

VII.

REPRESENTATIONS AND WARRANTIES

7.1 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to the Sellers that as of the date hereof and as of the Closing Date:

7.1.1 Organization and Standing. Purchaser is a limited liability company duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, is, or on the Closing Date will be, duly qualified to do business in
each state where such qualification is necessary with respect to all of the
Properties, and has the full power and authority to enter into this Agreement
and to carry out the transactions contemplated hereby to be carried out by it.

7.1.2 Due Authorization. The performance of this Agreement and the transactions
contemplated hereunder by Purchaser have been duly authorized by all necessary
action on the part of Purchaser, and this Agreement is binding on and
enforceable against Purchaser in accordance with its terms. Purchaser shall, on
or prior to the Closing Date, furnish to the Sellers certified resolutions
evidencing that Purchaser has been duly authorized to enter into and perform
this Agreement and the transactions contemplated hereunder. No further consent
of any shareholder, creditor, board of directors, governmental authority or
other party to such execution, delivery and performance hereunder is required.
The person(s) signing this Agreement, and any document pursuant hereto on behalf
of Purchaser, has full power and authority to bind Purchaser.

7.1.3 Lack of Conflict. Neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will violate any
restriction, court order, judgment, law, regulation, charter, bylaw, instrument
or agreement to which Purchaser is subject.

7.1.4 Solvency/Bankruptcy. Purchaser has not (i) made any general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition in bankruptcy by Purchaser’s
creditors, (iii) suffered the appointment of a receiver to take possession of
all, or substantially all, of Purchaser’s assets, (iv) suffered the attachment
or other judicial seizure of all, or substantially all, of Purchaser’s assets,
(v) admitted in writing its inability to pay its debts as they come due, or
(vi) made any offer of settlement, extension or compromise to its creditors
generally. Furthermore, Purchaser has not taken against it any such actions.

 

33

WRIT Industrial I



--------------------------------------------------------------------------------

7.1.5 ERISA. Purchaser does not hold the assets of any employee benefit plan
within the meaning of 29 CFR 2501.3-101(a)(2).

7.2 Sellers’ Representations and Warranties. Each Seller (but solely for itself
and its own Property or Properties, and not for any other Seller or any other
Seller’s Property or Properties) represents and warrants to Purchaser as
follows:

7.2.1 Organization and Standing. Such Seller is (i) a limited liability company
or a limited partnership, as reflected on Exhibit “A-3” to this Agreement,
(ii) duly organized under the laws of the state of its formation, is validly
existing, and in good standing under the laws of such state, (iii) qualified or
registered to do business in the state where its Property is located (or in the
states where its Properties are located), and (iv) has the full power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby to be carried out by it.

7.2.2 Due Authorization. (a) the performance of this Agreement and the
transactions contemplated hereunder by such Seller have been duly authorized by
all necessary action on the part of such Seller, and this Agreement is binding
on and enforceable against such Seller in accordance with its terms; and (b) no
further consent of any member, manager, creditor, governmental authority or
other party to such execution, delivery and performance hereunder is required.

7.2.3 Representations and Warranties Regarding Legal Matters:

(a) Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will itself cause or constitute a violation of
any court order, judgment, law, regulation, charter, bylaw or operating
agreement to which such Seller is subject.

(b) Such Seller is not a foreign seller as defined in the “Foreign Investment in
Real Property Tax Act.”

(c) Neither such Seller nor any general partner or managing member of such
Seller has (i) made any general assignment for the benefit of creditors,
(ii) filed any voluntary petition in bankruptcy or suffered the filing of an
involuntary petition in bankruptcy by such Seller’s or such general partner’s or
managing member’s creditors, (iii) suffered the appointment of a receiver to
take possession of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets, or (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of such Seller’s or such general
partner’s or managing member’s assets.

7.2.4 Representations and Warranties Regarding the Properties:

(a) Neither the execution of this Agreement nor the consummation of the
transactions contemplated herein will itself cause or constitute a violation of
any restriction, court order, judgment, law, regulation, instrument, or
agreement to which such Seller’s Property or Properties (or any portion thereof)
are subject.

 

34

WRIT Industrial I



--------------------------------------------------------------------------------

(b) Except as listed on Exhibit “M” attached hereto, to such Seller’s actual
knowledge, there are no demands, complaints, actions, suits, arbitrations,
governmental investigations or other proceedings pending or threatened against
or affecting such Seller and its respective Property or Properties or any
portion thereof (any of the foregoing, a “Proceeding”) and such Seller has not
received written notice of any such Proceeding.

(c) To such Seller’s actual knowledge, such Seller has not received written
notice of any material default in respect of its obligations under any of the
Assumed Contracts or the Leases.

(d) To such Seller’s actual knowledge, such Seller holds good title to, and the
entire right, title, and interest in and to, the Personal Property owned by it,
free and clear of any and all Liens and Encumbrances other that Permitted
Exceptions.

(e) To such Seller’s actual knowledge, such Seller has delivered to Purchaser or
made available as part of the Due Diligence Materials true, correct, and
complete (to the extent in such Seller’s possession) copies of the Due Diligence
Materials; provided, however, that such Seller is not providing any
representation or warranty as to the accuracy of the information or materials
provided or prepared by a third party.

(f) Exhibit “D-1” contains a true, correct and complete list of all Leases in
existence on the Effective Date for the Property or Properties owned by such
Seller, including the name of each Tenant, the date of each Tenant’s Lease and
all amendments, if any, thereto, the expiration date of each Lease, and the
amount of any Security Deposit paid by the Tenant under each Lease. The copies
of such Leases provided to Purchaser by such Seller are true, correct and
complete copies of such Leases, including all amendments thereto. To such
Seller’s knowledge, there are no Leases or other tenancies for any space in the
Property or Properties owned by such Seller as of the Effective Date other than
those set forth on Exhibit “D-1.” There are no letters of credit or other
similar financial instruments held in lieu of Security Deposits under any of the
Leases, except as set forth on Exhibit D-1. Such Seller does not warrant or
represent that any particular Lease will be in effect on the Closing Date,
provided that such Seller agrees to provide prompt written notice to Purchaser
if any such Lease is no longer in effect prior to the Closing Date.

(g) Except as set forth on Exhibit “D-2,” there are no TI Obligations, rent
abatements or other concessions under any Lease applicable to such Seller’s
Property or Properties that are not fully performed and paid for, to the extent
such performance or payment is currently due.

(h) To such Seller’s knowledge, as of the Effective Date there do not exist any
agreements pursuant to which such Seller will or may be required to pay a
leasing or brokerage commission (a “Leasing Commission”) with respect to space
covered by the Leases, or as to any other space in the Property or Properties,
other than the agreements listed on Exhibit “D-3” and the brokerage agreement
pursuant to which Cassidy Turley provides leasing services

 

35

WRIT Industrial I



--------------------------------------------------------------------------------

for all of the Properties, which brokerage agreement will be terminated
effective as of the Closing Date. Except as set forth on Exhibit “D-3,” no
Leasing Commissions are either due as of the Closing Date, or shall become
payable after the Closing Date with respect to any portion of the Property or
Properties owned by such Seller, and none will be due as of Closing or shall
become payable after the Closing Date, whether by reason of the exercise by any
Tenant on or before the Effective Date of any expansion, renewal or extension
option, or otherwise.

(i) To such Seller’s actual knowledge, the Environmental Reports include all of
the phase I and phase II environmental reports related to the Property or
Properties owned by such Seller and in the possession or control of such Seller.
Such Seller has not received a written notice from any governmental authority in
which it is alleged that the Property or Properties of such Seller are not in
compliance with Environmental Requirements, other than such notices as have been
provided to the Purchaser.

(j) Except as listed on Exhibit “M” attached hereto, such Seller has not
received written notice (a “Violation Notice”) from any government agency or any
employee or official thereof alleging that the construction of the Property or
Properties owned by such Seller or the operation or use of the same fails to
comply with any Legal Requirement, or that any investigation has been commenced
or is contemplated respecting any such possible failure of compliance, and such
Seller and has no actual knowledge of any such failure of compliance.

(k) As of the Closing Date no Contracts will remain in effect with respect to
such Seller’s Property other than Assumed Contracts.

7.3 Representations and Warranties Deemed Modified. If the Closing occurs:
(a) each of the representations and warranties made by Purchaser herein shall be
deemed modified if and to the extent necessary to reflect and be consistent with
any facts or circumstances of which the Sellers have actual knowledge as of the
Closing Date; and (b) each of the representations and warranties made by each
Seller herein shall be deemed modified if and to the extent necessary to reflect
and be consistent with any facts or circumstances of which Purchaser has actual
knowledge as of the Closing Date.

7.4 Seller’s Knowledge. Wherever the phrase “to Seller’s actual knowledge” or
any similar phrase stating or implying a limitation on the basis of knowledge
appears in this Agreement in respect of a Seller, such phrase shall mean only
the present actual knowledge of Michael Daugard of WRIT, without any duty of
inquiry, any imputation of the knowledge of another, or independent
investigation of the relevant matter by any individual(s), and without any
personal liability. Wherever the phrase “in Seller’s possession”, “in the
possession of Seller” or similar phrase appears in this Agreement, such phrase
shall be deemed to mean only to the extent the material or other item referred
to by such phrase is located at a Property or in the Sellers’ offices in
Rockville, Maryland.

 

36

WRIT Industrial I



--------------------------------------------------------------------------------

VIII.

CONDITIONS PRECEDENT TO CLOSING

8.1 Conditions to Sellers’ Obligations. The obligation of the Sellers to close
the transaction contemplated hereunder shall be subject to the satisfaction of
each of the following conditions precedent:

8.1.1 Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date as if
made on and as of such date.

8.1.2 Purchaser shall have performed all of its obligations under this Agreement
required at or prior to Closing, in all material respects.

The foregoing conditions contained in this Section 8.1 are intended solely for
the benefit of the Sellers. The Sellers shall at all times have the right to
waive any condition precedent, provided that such waiver is in writing and
delivered to Purchaser and Escrow Agent.

8.2 Conditions to Purchaser’s Obligations. The obligations of Purchaser to close
the transaction contemplated hereunder shall be subject to the satisfaction of
each of the following conditions precedent, and Purchaser shall have no right to
terminate this Agreement or delay the Closing for any other reason:

8.2.1 Each Seller’s representations and warranties set forth in this Agreement
shall be correct in all material respects as of the Closing Date as if made on
and as of such date, except as would not, individually or in the aggregate, have
a Material Adverse Effect;

8.2.2 The Sellers shall have deposited the documents and instruments
specifically listed in Section 5.2 hereof with Escrow Agent on or before the
Closing Date;

8.2.3 The Sellers shall have performed all of the Sellers’ obligations under
this Agreement required to be performed at or prior to Closing (other than those
listed in Section 8.2.2), except as would not, individually or in the aggregate,
have a Material Adverse Effect.

8.2.4 The Title Company shall be prepared to issue the Title Policies to
Purchaser.

8.2.5 The Sellers shall have delivered to Purchaser Tenant Estoppel Certificates
from the Required Tenant, and from sufficient Tenants so that there shall have
been obtained, in the aggregate from the Required Tenant and from any other
Tenants, Tenant Estoppel Certificates covering not less than 75% of the Leased
Space that is not leased to the GSA or to any other instrumentality of the U.S.
federal government (for example, if the total Leased Space were 125 square feet,
and if the GSA and other U.S. federal government tenants leased 25 square feet
of the Leased Space, the required threshold pursuant to this Section 8.2.5 would
be 75 square feet, or 75% of 100 square feet). Notwithstanding the foregoing,
with respect to any Minor Lease, a Seller shall have the right (but shall not be
obligated to) substitute an estoppel certificate executed by such Seller (a
“Seller Estoppel Certificate”) containing the information

 

37

WRIT Industrial I



--------------------------------------------------------------------------------

set forth in the form of the Seller’s Estoppel Certificate attached hereto as
Exhibit “T-2” with respect to such Minor Lease, and such estoppel certificate
shall have the same effect under this Section 8.2.5 as an estoppel certificate
executed by the Tenant; provided, however, that Seller Estoppel Certificates
shall not be permitted to cover either (x) a Lease of more than 30,000 square
feet or (y) more than 10% of the Leased Space that is not leased to the GSA or
to any other instrumentality of the U.S. federal government and shall not be
permitted to cover the Lease of any Required Tenant. If the applicable Tenant
shall thereafter provide a Tenant Estoppel Certificate to Purchaser, then such
Seller’s Estoppel Certificate shall thereupon be null and void and of no further
force or effect. For purposes of this Section 8.2.5 only, the term “Leased
Space” shall not include any space leased by the GSA or another instrumentality
of the U.S. federal government.

The foregoing conditions contained in this Section 8.2 are intended solely for
the benefit of Purchaser. Purchaser shall at all times have the right to waive
any condition precedent, provided that such waiver is in writing and delivered
to the Sellers and Escrow Agent.

8.3 Failure of Conditions to Closing. The Sellers and Purchaser shall use
commercially reasonable efforts to satisfy the conditions to Closing set forth
herein. If the Closing does not occur because of the failure of one of the
conditions set forth in Section 8.1, the Sellers shall have the remedies set
forth in Section 9.1. If the Closing does not occur because of the failure of
one of the Conditions set forth in Section 8.2, the Purchaser shall have the
remedies set forth in Section 9.2.

IX.

REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS; LIQUIDATED DAMAGES

9.1 Default by Purchaser Prior to Closing. If (a) any of the representations or
warranties made by Purchaser herein is inaccurate as of the Closing Date in any
material respect, (b) after all of the conditions to Purchaser’s obligations to
proceed with the Closing have been satisfied or, in lieu thereof, waived by
Purchaser, Purchaser fails to deposit the Closing Payment and the documents and
instruments specifically listed in Section 5.3 hereof with Escrow Agent on the
Closing Date, or (c) Purchaser fails or refuses to perform any of Purchaser’s
other material covenants or agreements to be performed by Purchaser under this
Agreement at or before Closing (any of the foregoing circumstances being
referred to herein as a “Purchaser Default”), then the Sellers’ sole remedy
shall be to terminate this Agreement, whereupon the Earnest Money Deposit shall
be delivered to the Sellers and neither party shall have any further rights or
obligations hereunder, each to the other, except for any obligations or rights
that expressly survive termination of this Agreement, and the right of the
Sellers to collect such liquidated damages from Purchaser and Escrow Agent. If
the Closing does not occur because of a Purchaser Default, Purchaser and the
Sellers agree that it would be impractical and extremely difficult to estimate
the damages which the Sellers may suffer. Therefore, Purchaser and the Sellers
hereby agree that, in the event of a Purchaser Default, in addition to
attorneys’ fees and costs pursuant to Section 12.2 hereof, a reasonable estimate
of the total damages that the Sellers would suffer from a Purchaser Default is
and shall be an amount equal to the Earnest Money

 

38

WRIT Industrial I



--------------------------------------------------------------------------------

Deposit. Said amount shall be the full, agreed and liquidated damages for the
Purchaser Default, and the recovery of such amount, together with attorneys’
fees and costs pursuant to Section 12.2 hereof, shall be the Sellers’ sole
remedy at law or in equity as a result of a Purchaser Default. All of the claims
to damages or other remedies as a result of a Purchaser Default are expressly
waived by the Sellers.

 

/s/ G.F.M.     /s/ H.H. SELLERS’ INITIALS     PURCHASER’S INITIALS

9.2 Default by the Sellers Prior to Closing.

9.2.1 If (a) the condition to Closing set forth in Section 8.2.1 is not
satisfied as of the Closing Date, (b) after all of the conditions to the
Sellers’ obligations to proceed with the Closing have been satisfied or, in lieu
thereof, waived by the Sellers, the Sellers fail to deposit the documents and
instruments specifically listed in Section 5.2 hereof with Escrow Agent on the
Closing Date, or (c) the condition to Closing set forth in Section 8.2.3 is not
satisfied as of the Closing Date, (any of the foregoing circumstances being
referred to herein as a “Seller Default”), then Purchaser’s sole remedy shall
be: (i) solely in the case of a Seller Default referred to in Clause (b) of this
Section 9.2.1, to pursue an action against the Sellers for specific performance,
provided that such action must be initiated within ninety (90) days following
the date on which the Closing should have occurred in accordance with this
Agreement; or (ii) in the case of Clause (a), (b) or (c) of this Section 9.2.1,
to terminate this Agreement as and when permitted pursuant to Section 9.2.3, and
thereupon to receive the Earnest Money Deposit and reimbursement from Sellers
when and to the extent provided below in Section 9.2.3. All other claims to
damages or other remedies in connection with a Seller Default are expressly
waived by Purchaser. The refund of the Earnest Money Deposit and the payment of
the expenses as set forth in Section 9.2.3 is not intended as a forfeiture or
penalty, but is intended to constitute liquidated damages to Purchaser.

9.2.2 Notwithstanding the foregoing or any other provision of this Agreement to
the contrary, if Purchaser would otherwise have the right to terminate this
Agreement because of a Seller Default affecting one or more, but not all, of the
Properties, then Purchaser and (except as provided in this Section 9.2.2 with
respect to a Designated Seller Breach) the Sellers shall each have the right to
postpone the Closing Date in accordance with this Section 9.2.2 (the “Delayed
Closing Right”), solely with respect to the Property or Properties affected by
the Seller Default (the Closing with respect to the remaining Properties shall
occur as provided in the penultimate sentence of this Section 9.2.2). If a
Seller Default has occurred, Purchaser shall deliver notice to the Sellers on or
prior to the Closing Date (a “Default Notice”), indicating whether or not
Purchaser will exercise the Delayed Closing Right. If the Purchaser has not
elected to exercise the Delayed Closing Right, the Sellers shall have the right,
by written notice to the Purchaser delivered within five (5) Business Days after
the intended Closing Date, to exercise the Delayed Closing Right to cure any
Seller Default (other than a Designated Seller Breach). If either the Sellers or
the Purchaser elects to exercise the Delayed Closing Right, then the following
provisions shall apply: (a) the Closing Date shall be postponed, solely as to
the Property or Properties affected by the Seller Default, until a date that is
not later than seventy-five (75) days after the Closing Date, (b) the parties
shall proceed to Closing on the Closing Date

 

39

WRIT Industrial I



--------------------------------------------------------------------------------

or as promptly as possible thereafter with respect to the remainder of the
Properties not affected by the Seller Default, in which event the Closing shall
proceed and the Purchase Price payable at such Closing shall be reduced by the
sum of the Allocated Amounts of the Properties as to which the Closing Date has
been postponed (the amount of such reduction to be due and payable when and if a
subsequent Closing occurs under the following clause (c)), and (c) if the
Sellers cure the Seller Default within such seventy-five (75) days, Purchaser
shall be obligated to purchase the remaining Properties (or Properties as to
which such cure was effected) promptly after such cure is completed. As used
herein, the term “Designated Seller Breach” means an intentional beach by the
Sellers of any of the following, in each case if such breach (or, if more than
one such breach occurs, all of such breaches) has an Adverse Effect: (x) the
obligation to deposit with Escrow Agent the documents and instruments
specifically listed in Section 5.2 hereof, on or before the Closing Date;
(y) the fourth (4th) sentence of Section 6.1.2; or (c) the first sentence of
Section 4.1.3 (if such breach is due to an Encumbrance executed by a Seller).

9.2.3 If neither the Sellers nor the Purchaser elect to exercise the Delayed
Closing Right to allow for the cure of a Seller Default as provided above in
Section 9.2.2, then the Purchaser shall be entitled to terminate this Agreement
in its entirety by written notice to the Sellers given on or before the date
that is fifteen (15) Business Days after the Closing Date. If the Closing Date
is postponed as to one or more of the Properties as provided above in
Section 9.2.2, but if a Seller Default remains uncured at the end of the
seventy-five (75) day period set forth therein, then the Purchaser shall have
the right to terminate this Agreement solely as to the Property or Properties
affected by such uncured Seller Default (so long as the Purchaser has fulfilled
its obligation to close on the other Properties as set forth in clause (b) of
the penultimate sentence of Section 9.2.2), by written notice to the Sellers
within five (5) Business Days after the end of such seventy-five (75) day
period. Upon the termination of this Agreement by the Purchaser pursuant to this
Section 9.2.3: (a) the Earnest Money Deposit shall be returned to Purchaser
(provided, however, that if such termination applies to some but not all of the
Properties the Purchaser shall receive only the portion of the Earnest Money
Deposit corresponding to the Allocated Shares of the Properties as to which this
Agreement is terminated, and only if and to the extent such funds remain in
escrow after Closing of the remaining Properties has occurred pursuant to this
Section 9.2); (b) the Sellers shall reimburse Purchaser for third-party
out-of-pocket costs and expenses actually incurred by Purchaser in connection
with the transaction contemplated by this Agreement, up to a maximum
reimbursement amount of One Hundred Thousand Dollars ($100,000) multiplied by
the Allocated Share of the Property (or the sum of the Allocated Shares of the
Properties) as to which this Agreement has been terminated pursuant to this
Section 9.2.3; and (c) neither party shall have any further rights or
obligations hereunder, each to the other, except any indemnification
obligations, the rights of the Sellers and Purchaser that survive as provided
herein, except for the right of Purchaser to collect such reimbursement from the
Sellers by clause (b) of this sentence, and except for rights or obligations
relating to the Property or Properties, if any, as to which this Agreement
remains in effect.

 

/s/ G.F.M.     /s/ H.H. SELLERS’ INITIALS     PURCHASER’S INITIALS

 

40

WRIT Industrial I



--------------------------------------------------------------------------------

9.3 Adverse Effect; Material Adverse Effect.

9.3.1 For purposes of this Agreement, “Material Adverse Effect” means a material
adverse effect on the assets comprising the Properties, the Purchaser’s title to
one or more of the Properties after Closing, or the results of operations or
financial condition of one or more of the Properties caused by any event,
circumstance, development, condition, occurrence, state of facts, change or
effect, in each case considering all of the Properties as a single asset, and in
each case excluding the impact of any event, circumstance, development,
condition, occurrence, state of facts, change or effect caused by Purchaser or
any Person acting on Purchaser’s behalf. For purposes of determining the
existence of a Material Adverse Effect, any single adverse effect, or
combination of adverse effects, caused by one or more events, circumstances,
developments, conditions, occurrences, states of fact, changes or effects
(including, without limitation, Proceedings, Liens and Violation Notices) shall
not be considered a Material Adverse Effect unless and until the Liquidated
Amount with respect to such single adverse effect or combination of adverse
effects exceeds two percent (2%) of the Purchase Price.

9.3.2 For purposes of this Agreement, “Adverse Effect” means, with respect to a
Property affected by a Designated Seller Breach, a material adverse effect on
such Property, the Purchaser’s title to such Property after Closing, or the
results of operations or financial condition of such Property caused by any
event, circumstance, development, condition, occurrence, state of facts, change
or effect, in each case excluding the impact of any event, circumstance,
development, condition, occurrence, state of facts, change or effect caused by
Purchaser or any Person acting on Purchaser’s behalf. For purposes of
determining the existence of an Adverse Effect with respect to a Property, any
single adverse effect, or combination of adverse effects, caused by one or more
events, circumstances, developments, conditions, occurrences, states of fact,
changes or effects (including, without limitation, Proceedings, Liens and
Violation Notices) shall not be considered an Adverse Effect unless and until
the Liquidated Amount with respect to such single adverse effect or combination
of adverse effects exceeds two percent (2%) of such Property’s Allocated Amount.

9.3.3 If it is necessary to determine the potential exposure, the cost to
Discharge or remediate, or the unpaid amount of any event, circumstance,
development, condition, occurrence, state of facts, change or effect
(collectively, the “Liquidated Amount”) in order to apply the provisions of
Section 9.3.1 or Section 9.3.2, the Sellers and Purchaser shall mutually agree
on such determination(s), each acting in good faith and in a commercially
reasonable manner.

9.4 Limitations of Purchaser’s Post-Closing Claims. Each of the Sellers shall be
jointly and severally liable for the obligations and liabilities of each other
Seller under this Agreement, subject to the following limitations.
Notwithstanding any provision to the contrary herein or in any document or
instrument (including any deeds, bill of sale or assignments) executed by any
Seller and delivered to Purchaser at or in connection with the Closing
(collectively, “Closing Documents”), no Seller shall have (and each Seller is
exculpated and released from) any Claim or liability whatsoever with respect to,
and Purchaser shall be forever barred from making or bringing any Claims or
asserting any liability against a Seller with respect to (i) any of the
representations and warranties, covenants or indemnities contained in this
Agreement or in any Closing Document made by any of the Sellers, unless and
until (and only to

 

41

WRIT Industrial I



--------------------------------------------------------------------------------

the extent) that the aggregate amount of all losses actually incurred by the
Purchaser for a breach of the representations and warranties, covenants and
indemnities made and undertaken in this Agreement by any or all of the Sellers
exceeds the Threshold Amount; and (ii) any of the representations and
warranties, covenants and indemnities made and undertaken in this Agreement by
any or all of the Sellers, if and to the extent that the total liability of all
of the Sellers for breaches of any of the foregoing would otherwise exceed the
Cap Amount. As used herein: (i) “Threshold Amount” means an amount equal to
$100,000, and (ii) the “Cap Amount” means an amount equal to 1.4% of the
Purchase Price.

9.5 Other Limitations of Purchaser’s Claims. Purchaser shall not make any Claim
or bring any proceeding to enforce the liability of a Seller unless Purchaser
believes, in good faith, that it would be entitled to recover all or a portion
of the alleged damages or other liability notwithstanding the limitations on
such Seller’s liability set forth above in Section 9.4. In no event shall any
Seller be liable for indirect, special, consequential or punitive damages of any
kind, and Purchaser shall be barred from and hereby waives any Claim for the
same.

9.6 Survival of Purchaser’s Claims. Except as otherwise specifically set forth
in this Agreement, the representations and warranties, covenants and indemnities
of the Sellers contained herein or in any Closing Document shall survive only
until the date that is nine (9) months after the Closing Date (the “Survival
Date”). Any permitted Claim that Purchaser may have at any time against a Seller
for breach of any such representation, warranty, covenant or indemnity (other
than a representation, warranty, covenant or indemnity that survives
indefinitely pursuant to an express provision of this Agreement), whether known
or unknown, with respect to which a written notice providing specific details of
the alleged breach (a “Claim Notice”) has not been delivered to the Sellers on
or prior to the Survival Date, shall not be valid or effective and the party
against whom such Claim is asserted shall have no liability with respect
thereto. Any Claim that Purchaser may have at any time against a Seller for a
breach of any such representation or warranty, or its covenants and indemnities
whether known or unknown, with respect to which a Claim Notice has been
delivered to the Sellers on or prior to the Survival Date (a “Pending Claim”)
may be the subject of subsequent litigation brought by Purchaser against the
Sellers. For the avoidance of doubt, on the Survival Date, each Seller shall be
fully discharged and released (without the need for separate releases or other
documentation) from any liability or obligation to Purchaser and/or its
successors and assigns with respect to any Claims or any other matter relating
to this Agreement or any Closing Document, except for those matters that are
then the subject of the pending Claim Notice delivered by Purchaser to the
Sellers that is still pending on the Survival Date, and except for liabilities
with respect to any representation, warranty, covenant or indemnity that
survives indefinitely pursuant to an express provision of this Agreement.

9.7 Survival of Sellers’ Claims. Except as otherwise specifically set forth in
this Agreement, the representations and warranties, covenants and indemnities of
Purchaser contained herein or in any document or instrument executed by
Purchaser and delivered to the Sellers at or in connection with the Closing
(collectively, “Purchaser Closing Documents”) shall survive only until the
Survival Date. Any Claim that the Sellers may have any time against Purchaser
for breach of any such representation, warranty, covenant, or indemnity (other
than a representation, warranty, covenant or indemnity that survives
indefinitely pursuant to an express provision of this Agreement), whether known
or unknown, with respect to which a Claim Notice

 

42

WRIT Industrial I



--------------------------------------------------------------------------------

has not been delivered to Purchaser on or prior to the Survival Date, shall not
be valid or effective and the party against whom such Claim is asserted shall
have no liability with respect thereto. Any Claim that the Sellers may have at
any time against Purchaser for a breach of any such representation or warranty,
covenants and indemnities whether known or unknown, with respect to which a
Claim Notice has been delivered to Purchaser on or prior to the Survival Date
may be the subject of subsequent litigation brought by the Sellers against
Purchaser. For the avoidance of doubt, on the Survival Date, Purchaser shall be
fully discharged and released (without the need for separate releases or other
documentation) from any liability or obligation to the Sellers and/or their
successors and assigns with respect to any Claims or any other matter relating
to this Agreement or any Purchaser Closing Document, except for those matters
that are then the subject of the pending Claim Notice delivered by the Sellers
to Purchaser that is still pending on the Survival Date, and except for
liabilities with respect to any representation, warranty, covenant or indemnity
that survives indefinitely pursuant to an express provision of this Agreement.

9.8 Limitations on Liability.

9.8.1 The parties hereto confirm and agree that in each instance herein where a
party or its Affiliates is entitled to payment or reimbursement for damages,
costs or expenses pursuant to the terms and conditions of this Agreement, any
payment or reimbursement made to such party shall be conclusively deemed to be
for the account of both such party and its Affiliates, it being acknowledged and
agreed that a payment or reimbursement made to such party for damages, costs or
expenses shall be sufficient to satisfy all claims for payment or reimbursement
of such party and its Affiliates. The parties further confirm and agree that no
party hereto (a “Non-Performing Party”) will be deemed to be in default
hereunder or be liable for any breach of its representations and warranties
under this Agreement if its failure to perform an obligation hereunder is based
solely on the non-performance of another party to this Agreement (which other
party is not an Affiliate of the Non-Performing Party) or where all conditions
precedent to the obligation of such Non-Performing Party to consummate the
Closing have not been fulfilled. In no event will either party be liable to the
other for any indirect, special, consequential or punitive damages of any kind.

9.8.2 To the maximum extent permitted by applicable law, no shareholder,
director, officer or employee of any party to this Agreement shall have any
personal liability with respect to the liabilities or obligations of such party
under this Agreement or any document executed by such party pursuant to this
Agreement.

9.9 Indemnification.

9.9.1 Subject to any express provisions of this Agreement to the contrary, and
subject to the limitations set forth in this Article IX (including the
provisions of Sections 9.4 through 9.6), from and after Closing, each Seller
hereby agrees to Indemnify Purchaser, Purchaser’s Affiliates and their
respective members, partners, shareholders, officers, directors, employees,
agents, and representatives, and the successors of any of the foregoing
(collectively, “Purchaser Indemnified Parties”) with respect to any Claims
arising from (i) any obligations with respect to which any Seller receives a
credit at Closing (to the extent of such credit), (ii) any material breach by a
Seller of its representations, warranties and covenants contained in this

 

43

WRIT Industrial I



--------------------------------------------------------------------------------

Agreement, and (iii) liabilities to any third party for personal injury, death
or damage to personal property that accrue prior to Closing and are based upon
any matter relating to the use, maintenance or operation of the Property (except
to the extent any such Claim, or the liability of any Seller with respect to
such Claims, is waived or released by Purchaser pursuant to Section 4.4 above or
any other provision of this Agreement). The foregoing indemnification shall be
the sole and exclusive remedy of the Purchaser and the Purchaser Indemnified
Parties for any Claims arising out of the matters set forth in the foregoing
clauses (i), (ii) and (iii).

9.9.2 Subject to any express provisions of this Agreement to the contrary, and
subject to the limitations set forth in this Article IX (including the
provisions of Section 9.7), from and after Closing, Purchaser hereby agrees to
Indemnify each Seller, such Seller’s Affiliates and their respective members,
partners, shareholders, officers, directors, employees, agents, and
representatives, and the successors of any of the foregoing (collectively,
“Seller Indemnified Parties”) with respect to any Claims arising from (i) any
obligations with respect to which Purchaser receives a credit at Closing (to the
extent of such credit), (ii) any material breach by the Purchaser of its
representations, warranties and covenants contained in this Agreement, and
(iii) liabilities to any third party for personal injury, death or damage to
personal property that accrue from and after the Closing and are based upon any
matter relating to the use, maintenance or operation of the Property (except to
the extent any such Claim, or the liability of Purchaser with respect to such
Claims, is waived or released by the Sellers pursuant to another provision of
this Agreement). The foregoing indemnification shall be sole and exclusive
remedy of the Seller and the Seller Indemnified Parties for any Claims arising
out of the matters set forth in the foregoing clauses (i), (ii) and (iii).

9.10 Survival. Article IX shall survive the Closing.

X.

BROKERS

The Sellers represent and warrant to Purchaser, and Purchaser represents and
warrants to the Sellers, that except for Cassidy Turley (“Broker”), no broker or
finder has been engaged by the Sellers, Purchaser or their affiliates,
respectively, in connection with the transaction contemplated by this Agreement
or to its knowledge is in any way connected with this transaction. Purchaser
shall be responsible for the payment of any commission, finder’s fee or other
sum initiated by any broker, commission agent or other person engaged or
retained by Purchaser in connection with the transaction contemplated by this
Agreement. The Sellers shall be responsible for the payment of any commission,
finder’s fee or other sum initiated by any broker, commission agent or other
person engaged or retained by the Sellers in connection with the transaction
contemplated by this Agreement, including without limitation, Broker. The
Sellers and Purchaser (except with respect to the commission which shall be paid
by the Sellers to Broker) each agree to Indemnify the other with respect to
Claims for payment of any commission, finder’s fee or other sum initiated by any
broker, commission agent or other person which such party or its representatives
has engaged or retained or with which it has had discussions concerning or which
shall be based upon any statement or agreement alleged to have been made by such
party, in connection with the transaction contemplated by this Agreement or the
sale of all of the Properties by the Sellers. The provisions of this Article X
shall survive the Closing.

 

44

WRIT Industrial I



--------------------------------------------------------------------------------

XI.

NOTICES

Except as otherwise expressly provided in this Agreement, all notices, requests,
demands and other communications hereunder (each, a “Notice”) shall be in
writing and shall be deemed delivered by (i) hand delivery upon receipt,
(ii) registered mail or certified mail, return receipt requested, postage
prepaid, upon delivery to the address indicated in the Notice, or
(iii) overnight courier (next business day delivery) on the next business day at
12:00 noon, whichever shall occur first, as follows:

 

If to all or any of the Sellers:

  

6100 Executive Boulevard

Suite 800

Rockville, Maryland 20852

Attention:    George F. McKenzie

President and Chief Executive Officer

E-Mail:        gmckenzie@WRIT.com

  

- and -

  

Attention:    Michael Daugard,

Director, Acquisitions

E-Mail:        mdaugard@writ.com

  

- and -

  

Attention:    Thomas Morey,

Senior Vice President and General Counsel

E-Mail:        tmorey@writ.com

   with a copy to:   

Michael H. Leahy, Esq.

Arent Fox LLP

1050 Connecticut Avenue, N.W.

Washington, D.C. 20036

Telecopier No: (202) 857-6395

If to Purchaser:

  

c/o AREA Property Partners

2 Manhattanville Road

Purchase, New York 10577

Attn: Peter Kalambokas

E-Mail: pkalambokas@areaprop.com

 

45

WRIT Industrial I



--------------------------------------------------------------------------------

   -and-   

c/o AREA Property Partners

60 Columbus Circle

New York, NY 10023

Attn: Steve Wolf and General Counsel

E-Mail: swolf@areaprop.com

srohrbach@areaprop.com

   -and-   

Value Enhancement Fund VII, L.P.

3340 Peachtree Road, NE, Suite 1660

Atlanta, Georgia 30326

Attn: Howard C. Huang

E-Mail: HHuang@areaprop.com

   -and-   

Adler Group Inc.

1400 NW 107th Avenue

Miami, FL 33172

Attention: Matthew L. Adler

mladler@adlergroup.com

   with a copy to:   

Richard F. Levin, Esq.

Grossberg, Yochelson, Fox & Beyda LLP

2000 L Street, N.W.

Washington, D.C. 20036

E-Mail: levin@gyfb.com

If to Escrow Agent:   

First American Title Insurance Company

National Commercial Services

1825 Eye Street, N.W.

Suite 302

Washington, DC 20006

Attn: Michael F. Hillman

E-mail: mhillman@firstam.com

with a copy to the Sellers or to Purchaser, as applicable.

Any correctly-addressed Notice that is refused, unclaimed or undelivered because
of an act or omission of the party to be notified shall be considered to be
effective as of the first day that the Notice was refused, unclaimed or
considered undeliverable by the postal authorities, messenger or overnight
delivery service. The parties hereto shall have the right from time to time, and
at any time, to change their respective addresses and each shall have the right
to specify as its

 

46

WRIT Industrial I



--------------------------------------------------------------------------------

address any other address within the United States of America, by giving to the
other party at least ten (10) days prior Notice thereof, in the manner
prescribed herein; provided, however, that to be effective, any such change of
address must be actually received (as evidenced by a return receipt). Telephone
numbers, email addresses and facsimile numbers, if listed, are listed for
convenience purposes only and not for the purposes of giving Notice pursuant to
this Agreement. Any Notice that is required or permitted to be given by either
party to the other under this Agreement may be given by such party or its legal
counsel, who are hereby authorized to do so on the party’s behalf.

XII.

MISCELLANEOUS

12.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland. If any legal action is
necessary to enforce the terms and conditions of this Agreement, the parties
hereby agree that the courts in the State of Maryland shall be the sole
jurisdiction and venue for the bringing of the action.

12.2 Professional Fees and Costs. If a lawsuit, arbitration or other proceedings
are instituted by any party to enforce any of the terms or conditions of this
Agreement against any other party hereto, the prevailing party in such
litigation, arbitration or proceedings shall be entitled, as an additional item
of damages, to such reasonable attorneys’ and other professional fees and costs
(including, but not limited to, witness fees), court costs, arbitrators’ fees,
arbitration administrative fees, travel expenses, and other reasonable, actual,
out-of pocket expenses or costs of such other proceedings, which amount shall be
determined by any court of competent jurisdiction, arbitrator or other judicial
or quasi-judicial body having jurisdiction thereof, whether or not such
litigation or proceedings proceed to a final judgment or award. For the purposes
of this section, any party receiving an arbitration award or a judgment for
damages or other amounts shall be deemed to be the prevailing party, regardless
of amount of the damage awarded or whether the award or judgment was based on
all or some of such party’s claims or causes of action, and any party against
whom a lawsuit, arbitration or other proceeding is instituted and later
voluntarily dismissed by the instituting party shall be deemed to be the
prevailing party.

12.3 Exhibits and Schedules a Part of This Agreement. The Exhibits and Schedules
attached hereto are incorporated in this Agreement by reference and are hereby
made a part hereof.

12.4 Executed Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Agreement shall become effective upon the due execution
and delivery of this Agreement to the parties hereto.

 

47

WRIT Industrial I



--------------------------------------------------------------------------------

12.5 Assignment. Purchaser may not assign, convey and otherwise transfer all or
any part of its interest or rights herein without the prior written consent of
the Sellers, which consent may be withheld in the Sellers’ sole discretion.
Notwithstanding the foregoing, however, Purchaser may (without the Sellers
consent but with advance written noticed to the Sellers), by not later than five
(5) days prior to Closing, assign and transfer in whole or in part all of its
rights and obligations under this Agreement to one (1) or more wholly owned
subsidiary(ies) or Affiliates of Purchaser, in the form of the Assignment of
Purchase Agreement attached hereto as Exhibit “R”; provided, however, that
Purchaser shall not be released of its obligations under this Agreement as a
result of any such assignment. Any assignment as permitted in the preceding
sentence shall be conditioned upon Purchaser delivering to the Sellers and
Escrow Agent, within forty-eight (48) hours of the Closing, notice thereof, and
copies of the documents, if any, by or between Purchaser and such assignee
authorizing such assignment. As a further condition to any such permitted
assignment, Purchaser shall cause its assignee to execute an assignment and
assumption agreement of Purchaser’s obligations under this Agreement (in form
and content reasonably and mutually acceptable), and such other documents and
instruments as Escrow Agent may reasonably request. The Sellers shall upon
request consent in writing to any such assignment that is made in accordance
with the terms of this Section. The Sellers may not assign or transfer their
respective rights or obligations under this Agreement without the prior written
consent of Purchaser (in which event such transferee shall assume in writing all
of the transferor’s obligations hereunder, but such transferor shall not be
released from its obligations hereunder). No transfer or assignment by either
party in violation of the provisions hereof shall be valid or enforceable.

12.6 IRS - Form 1099-S. For purposes of complying with Section 6045 of the
Internal Revenue Code of 1986, as amended, Escrow Agent shall be deemed the
“person responsible for closing the transaction” and shall be responsible for
obtaining the information necessary to file with the Internal Revenue Service
Form 1099-S, “Statement for Recipients of Proceeds from Real Estate, Broker and
Barter Exchange Transactions.”

12.7 Successors and Assigns. Subject to the provisions of Section 12.5 hereof,
this Agreement shall be binding upon and inure to the benefit of the parties’
respective successors and permitted assigns.

12.8 Time is of the Essence. Time is of the essence of this Agreement.

12.9 Entire Agreement. This Agreement, and Exhibits and Schedules and other
documents and instruments attached to or referenced herein, contain the entire
understanding and agreement between the parties hereto with respect to the
purchase and sale of all of the Properties, and all prior and contemporaneous
understandings, letters of intent, agreements and representations, whether oral
or written, are entirely superseded. Except for any of the following expressly
contained in this Agreement, the Sellers and Purchaser each expressly disclaim
any reliance on any oral or written representations, warranties, comments,
statements or assurances made by the Sellers, Purchaser, and any of their
respective affiliates, and their respective agents, employees, representatives,
attorneys or brokers, as an inducement or otherwise, to Purchaser’s and the
Sellers’ respective execution hereof. No amendment of this Agreement shall be
binding unless in writing and executed by the parties hereto.

 

48

WRIT Industrial I



--------------------------------------------------------------------------------

12.10 Further Assurances. Whenever and so often as requested by a party, the
other party will promptly execute and deliver or cause to be executed and
delivered all such other and further instruments, documents or assurances, and
promptly do or cause to be done all such other and further things as may be
necessary and reasonably required in order to further and more fully vest in
such requesting party all rights, interests, powers, benefits privileges and
advantages conferred or intended to be conferred upon it by this Agreement, or
to effectuate the termination of this Agreement and cancellation of the Escrow
(if otherwise permitted hereunder). The terms of this section shall survive
Closing and/or termination of this Agreement.

12.11 Waiver. Failure or delay by either party to insist on the strict
performance of any covenant, term, provision or condition hereunder, or to
exercise any option herein contained, or to pursue any claim or right arising
herefrom, shall not constitute or be construed as a waiver of such covenant,
term, provision, condition, option, claim or right (except that if a party
proceeds to Closing, notwithstanding the failure of a condition to its
obligation to close, then such condition shall be deemed waived by virtue of the
Closing). Any waiver by either party shall be effective only if in a writing
delivered to the other party hereto and setting forth, with specificity, the
covenant, term, provision or condition so waived. Any such waiver shall not
constitute or be construed as a continuing waiver of any subsequent default.

12.12 Headings. The headings of this Agreement are for purposes of convenience
only and shall not limit or define the meaning of the provisions of this
Agreement.

12.13 Risk of Loss. With respect to each Property, the risk of loss shall be as
follows:

12.13.1 Risk of Loss. Until the Closing Date, each Seller shall bear the risk of
loss resulting from damage to such Seller’s Property by fire or other casualty
(collectively “Casualty”). If, prior to the Closing Date, a Property shall be
damaged by any Casualty, such Property’s Seller shall promptly deliver to
Purchaser a Notice (“Casualty Notice”) of such event. Upon Purchaser’s receipt
of a Casualty Notice, such Seller and Purchaser shall meet promptly to estimate
the cost to repair and restore the Improvements to good condition and to replace
the damaged Personal Property (“Casualty Renovation Cost”). If the parties are
unable to agree on the cost of restoration, the matter will be submitted to an
engineer designated by such Seller and an engineer designated by Purchaser, each
licensed to practice in the jurisdiction in which the Land is located, and the
engineers shall resolve the dispute. If the engineers fail to resolve the
dispute, they shall designate a third engineer, who shall determine such
resolution, which determination shall be binding on the Sellers and on the
Purchaser. Each party hereto shall bear the costs and expenses of its own
engineer. The cost of a third engineer, if any is appointed by the parties’
respective engineers, shall be borne one half (1/2) by the Sellers and one half
(1/2) by the Purchaser.

12.13.2 Material Loss. If the Casualty Renovation Cost for any single Property
exceeds five percent (5%) of such Property’s Allocated Amount, or if the
Casualty Renovation Costs, in the aggregate for all of the Properties that have
suffered a casualty, exceeds two and one half percent (2.5%) of the Purchase
Price, then Purchaser may, at its option, elect to terminate this Agreement with
respect to the impacted Property or Properties. Such termination right may be
exercised only by Notice to the Seller within ten (10) business days after the
date that the Casualty Renovation Cost for such Property or in the aggregate for
all Properties that

 

49

WRIT Industrial I



--------------------------------------------------------------------------------

have suffered casualties is determined to exceed the applicable amount stated in
the preceding sentence (and if necessary the Closing Date will be extended to
accommodate such ten (10) business day period), and in the event of a
termination hereof with respect to the impacted Property or Properties, the
Purchase Price shall be reduced by the Allocated Amount of the impacted Property
or Properties. If this Agreement can be terminated pursuant to the preceding
provisions of this Section 12.13.2, but Purchaser does not elect to terminate
this Agreement pursuant to such provision, then the Closing shall take place as
provided herein without reduction of the Purchase Price, and the Sellers shall
assign the insurance proceeds to Purchaser in the event the Casualty is insured
against and the Sellers shall pay to Purchaser the amount of any deductible not
already otherwise paid by the Sellers under applicable insurance policies, or
have the Purchase Price reduced by the Casualty Renovation Cost in the event the
Casualty is not fully insured against (subject to further adjustment for actual
restoration costs).

12.13.3 Nonmaterial Loss. If the Casualty Renovation Cost for any single
Property does not exceed five percent (5%) of such Property’s Allocated Amount,
or if the Casualty Renovation Costs, in the aggregate for all Properties that
have suffered a casualty, does not exceed two and one half percent (2.5%) of the
Purchase Price, then, in any such event, Purchaser shall not have any right to
terminate this Agreement, but the Closing shall take place as provided herein
without reduction of the Purchase Price, and the Sellers shall assign the
insurance proceeds to Purchaser in the event the Casualty is insured against and
shall pay to Purchaser the amount of any deductible, under applicable insurance
policies, or have the Purchase Price reduced by the Casualty Renovation Cost in
the event the Casualty is not fully insured against (subject to further
adjustment for actual restoration costs).

12.13.4 Eminent Domain. If, prior to the Closing Date, any Seller receives
notice that a material portion of one of its Properties (or access or other
material rights in connection therewith) as would, in Purchaser’s reasonable
judgment, materially adversely affect the operation of such Property or uses of
such Property is, or has been threatened in writing by a governmental authority
of competent jurisdiction, to be taken by condemnation or eminent domain, such
Seller shall promptly notify Purchaser, and at the election of Purchaser this
Agreement shall, upon the giving of Notice of such event or of the condemning
authorities’ intention so to take such Property, terminate with respect only to
the impacted Property, but the Closing shall proceed with respect to the
remaining Properties (with the Purchase Price reduced by the Allocated Purchase
Price of the impacted Property). If Purchaser does not elect to terminate this
Agreement prior to the Closing Date, on the Closing Date all of the proceeds of
any award or payment made or to be made by reason of such taking shall be
assigned by such Seller to Purchaser, and any money theretofore received by such
Seller in connection with such taking shall be paid over to Purchaser, whereupon
Purchaser shall pay the Purchase Price without abatement by reason of such
taking. Such Seller shall not settle, agree to, or accept any award or payment
in connection with a taking of less than all of the Property without obtaining
Purchaser’s prior written consent in each case, which consent shall not be
unreasonably withheld or delayed. As used in this Section, “material portion,”
“material rights” or “materially adversely affect” shall mean, with respect to a
Property, a taking or condemnation that (a) would reduce available parking below
that required by, or in general cause a violation of, any Legal Requirements or
any Permitted Exceptions that would result in a Material Adverse Effect, or
(b) would result in a condemnation award reasonably estimated to exceed five
percent (5%) of such Property’s Allocated Amount, or (c) would result in a
condemnation award that, when combined with the amount of all other condemnation
awards for takings or condemnations affecting any of the other Properties, would
reasonably be estimated to exceed two and one-half percent (2.5%) of the
Purchase Price.

 

50

WRIT Industrial I



--------------------------------------------------------------------------------

12.14 Construction of Agreement. The parties hereto have negotiated this
Agreement at length, and have had the opportunity to consult with, and be
represented by, their own competent counsel. This Agreement is, therefore,
deemed to have been jointly prepared. In determining the meaning of, or
resolving any ambiguity with respect to, any word, phrase or provision of this
Agreement, no uncertainty or ambiguity shall be construed or resolved against
any party under any rule of construction, including the party primarily
responsible for the drafting and preparation of this Agreement. The words
“herein,” “hereof,” “hereunder” and words of similar reference shall mean this
Agreement. The words “this Agreement” include the exhibits, schedules addenda
and any future written modifications, unless otherwise indicated by the context.
The words “will,” “shall” and “must” in this Agreement indicate a mandatory
obligation. All dollar amounts set forth in this Agreement are stated in United
States Dollars, unless otherwise specified. The words “day” and “days” refer to
calendar days unless otherwise stated. The words “business day” refer to a day
other than a Saturday, Sunday or Legal Holiday (hereinafter defined). The words
“month” and “months” refer to calendar months unless otherwise stated. The words
“year” and “years” refer to calendar years unless otherwise stated. If any date
herein set forth for the performance of any obligations by Seller or Purchaser
or for the delivery of any instrument or notice as herein provided should fall
on a Saturday, Sunday or Legal Holiday, the compliance with such obligations or
delivery will be deemed acceptable on the next business day following such
Saturday, Sunday or Legal Holiday. As used herein, the term “Legal Holiday” will
mean any local or federal holiday on which post offices are closed in the State
of Maryland.

12.15 Bulk Transfers. The Sellers and Purchaser specifically waive compliance
with the applicable provisions of the Uniform Commercial Code – Bulk Transfers,
with any similar provision under any similar provisions in the laws of the
state, county, and city in which any of the Properties is located, to the extent
such provisions may be waived under the applicable Legal Requirement.

12.16 Covenants, Representations and Warranties. By proceeding with the closing
of the sale transaction, the Sellers and Purchaser shall be deemed to have
waived, and so covenant to waive, any claims of defaults or breaches by the
other party existing on or as of the Closing Date whether under this Agreement
or any other document or instrument executed by the other party in connection
with this transaction, of which the waiving party was made aware by Notice from
the defaulting or breaching party (and, if applicable, which is described on the
Sellers certification of representations and warranties to be delivered at
Closing) prior to the Closing Date for which the other party shall have no
liability.

12.17 Press Releases; Confidentiality. Either party may issue press releases and
other public communications announcing the transaction contemplated by this
Agreement without the consent of the other party. In addition, the Sellers and
their affiliates may make such filings with the SEC as are required in
connection with the matters contemplated by this Agreement. Notwithstanding the
foregoing, no such press release or other communication shall include any
information (other than the identification of the parties) that is required to
be kept confidential

 

51

WRIT Industrial I



--------------------------------------------------------------------------------

pursuant to the remaining provisions of this Section 12.17. Purchaser shall
refrain, and shall use reasonable efforts to cause its agents and
representatives to refrain, from disclosing in any manner whatsoever, (a) the
information provided to Purchaser by any Seller or its representatives, or
(b) any analyses, compilations, studies or other documents or records prepared
by or on behalf of Purchaser, in connection with Purchaser’s investigation of
any of the Properties, without first obtaining the written consent of the
Sellers (collectively, “Proprietary Information”). The foregoing shall not
preclude Purchaser (i) from discussing the Proprietary Information with any
person who is employed by Purchaser or who, on behalf of Purchaser, is actively
and directly participating in the purchase and sale of all of the Properties,
including, without limitation, to Purchaser’s shareholders, partners, members,
existing or prospective lenders, attorneys, accountants and other consultants
and advisors, or (ii) from complying with all laws, rules, regulations and court
orders, including, without limitation, governmental regulatory, disclosure, tax
and reporting requirements; provided, however, that if Purchaser is required by
applicable law or legal process to disclose any Proprietary Information,
Purchaser agrees to furnish only that portion of the Proprietary Information
which Purchaser is legally compelled to disclose and to use its commercially
reasonable efforts to obtain assurance that, if possible, confidential treatment
will be accorded to the Proprietary Information. Purchaser shall inform its
respective representatives of the confidential nature of the Proprietary
Information and shall direct them to be bound by the terms of this section. In
addition to any other remedies available to the Sellers, the Sellers shall have
the right to seek equitable relief, including, without limitation, injunctive
relief or specific performance, against Purchaser in order to enforce the
provisions of this section. The provisions of such confidentiality agreement
shall survive any termination of this Agreement. Except as otherwise expressly
provided in this Agreement, Purchaser agrees not to contact, directly or
indirectly, any personnel at any of the Properties prior to the Closing Date,
and agrees to be liable for all of the Sellers’ damages in the event of any such
contact by Purchaser or any of its agents or representatives.

12.18 No Third-Party Beneficiaries. Except as otherwise expressly provided
herein, the Sellers and Purchaser agree that there are no third parties who are
intended to benefit from or who are entitled to rely on any of the provisions of
this Agreement. No third party shall be entitled to assert any claims or to
enforce any rights whatsoever pursuant to this Agreement. Except as otherwise
expressly provided herein, the covenants and agreements provided in this
Agreement are solely for the benefit of the Sellers and Purchaser and their
permitted successors and assigns respectively.

12.19 Facsimile Signatures. The execution of this Agreement and all Notices
given hereunder and all amendments hereto, may be effected by facsimile
signatures, all of which shall be treated as originals; provided, however, that
the party receiving a document with a facsimile signature may, by Notice to the
other, require the prompt delivery of an original signature to evidence and
confirm the delivery of the facsimile signature. Purchaser and the Sellers each
intend to be bound by its respective facsimile transmitted signature, and is
aware that the other party will rely thereon, and each party waives any defenses
to the enforcement of the Agreement, and documents, and any Notices delivered by
facsimile transmission.

12.20 Severability. If any term or provision of this Agreement or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Agreement shall be valid and be enforced to the
fullest extent permitted by law.

 

52

WRIT Industrial I



--------------------------------------------------------------------------------

12.21 Cumulative Remedies. No remedy conferred upon a party in this Agreement is
intended to be exclusive of any other remedy herein or by law provided or
permitted, but each shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law, in equity or by
statute (except as otherwise expressly herein provided).

12.22 Consents and Approvals. Except as otherwise expressly provided herein, any
approval or consent provided to be given by a party hereunder may be given or
withheld in the absolute discretion of such party.

12.23 WAIVER OF JURY TRIAL. THE PARTIES HEREBY IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

12.24 1031 Exchange. The Sellers and/or Purchaser (or a parent entity of a
Seller or the Purchaser that is recognized as a separate entity for federal
income tax purposes) may consummate the sale of the Properties as part of a
so-called like kind exchange (the “Exchange”) pursuant to § 1031 of the Internal
Revenue Code of 1986, as amended (the “Code”), in accordance with the following
provisions:

12.24.1 If the Sellers or Purchaser elects to effectuate an Exchange, and such
Exchange cannot be effected for any reason, the Sellers and Purchaser shall be
obligated to close the transaction as a purchase and sale pursuant to the terms
of this Agreement.

12.24.2 To exercise its right under this Section 12.24 to exchange, rather than
sell or purchase, as applicable, all or some of the Properties, the Sellers or
Purchaser shall provide the other party with a written statement stating its
intent to enter into an Exchange not later than ten (10) days prior to the
Closing Date.

12.24.3 If the Sellers or Purchaser exercises its right to exchange, rather than
sell or purchase, as applicable, all or some of the Properties, the Sellers may,
on or before the Closing Date, assign its rights under this Agreement to a
“qualified intermediary”, as defined in Treasury Regulation 1.103(k) I (g)(4)
(the “Accommodator”) or an Exchange Accommodation Titleholder (“EAT”), or
transfer such Properties to the Accommodator or the EAT, subject to all of
Purchaser’s rights and remedies under this Agreement, including, without
limitation, Purchaser’s right to acquire such Properties at the Closing or
Purchaser may, on or before the Closing Date, assign its rights under this
Agreement to an Accommodator or an EAT, or direct the Sellers to convey such
Properties to an Accommodator or an EAT at Closing, subject to all of the
Sellers’ rights and remedies under this Agreement; provided, however, that the
Sellers or Purchaser shall notify the other party of the identity of the
Accommodator or EAT within five (5)

 

53

WRIT Industrial I



--------------------------------------------------------------------------------

days after designation of same, and further provided that the party designating
an Accommodator or EAT (the “Designating Party”) shall remain liable for the
performance of all obligations, representations, warranties and covenants of the
Designating Party hereunder. In any case, all payments that Purchaser is
obligated to make to the Sellers under this Agreement shall be made to the
Accommodator or the EAT and not to Seller. Purchaser and the Sellers agree to
cooperate with each other and the Accommodator or EAT in arranging the Exchange.
The party which is not the Designating Party (the “Non-Designating Party”) shall
execute any documents reasonably requested by the Designating Party and the
Accommodator or EAT to facilitate the Exchange as a like-kind exchange under
Section 1031 of the Code and the Treasury Regulations effective thereunder at
the time of Closing hereunder, including, but not limited to, any appropriate
amendments to this Agreement and any appropriate escrow instructions; provided,
however, that no such document shall adversely affect the Non-Designating Party
in any respect or change any of the economic terms and conditions of the
transaction with respect to the Non-Designating Party or modify or limit the
Non-Designating Party’s rights and remedies under this Agreement. The
Non-Designating Party shall not be obligated to incur any costs, expenses,
losses, liabilities or damages greater than those the Non-Designating Party
would have incurred had the Designating Party not elected to effect an exchange.
The Designating Party shall reimburse the Non-Designating Party on demand for
all costs and expenses incurred by the Non-Designating Party in excess of those
that would have been incurred if the Designating Party had not elected to effect
an Exchange.

12.24.4 In no event shall the Non-Designating Party be obligated to acquire
title to any other property, in connection with such Exchange. Purchaser’s sole
obligation in connection with any Exchange shall be to acquire the Property from
Seller or its assignee in exchange for the Purchase Price in accordance with the
terms of this Agreement. The Designating Party agrees to defend, indemnify, and
hold the Non-Designating Party free and harmless from all costs, expenses,
losses, damages or liability, including but not limited to reasonable attorney’s
fees and costs of suit, arising out of or in connection with any Exchange and
the Non-Designating Party’s cooperation hereunder. Each party acknowledges that
neither of them is making any representations, and neither of them is relying on
any representations of the other party or the other party’s counsel, with
respect to the federal, state or local income tax treatment of either of them in
connection with this transaction, and neither party shall have any liability in
connection with any tax treatment received by either of them in connection with
this transaction, including, without limitation, any failure of this transaction
to qualify as an exchange under Section 1031 of the Code.

[Signatures are on the following page.]

 

54

WRIT Industrial I



--------------------------------------------------------------------------------

XIII.

EXECUTION

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be executed as of the Effective Date.

 

PURCHASER: AP AG PORTFOLIO LLC, a Delaware limited liability company By:   /s/
Howard Huang Name:   Howard Huang Title:   Authorized Representative SELLERS:
WASHINGTON REAL ESTATE INVESTMENT TRUST, a Maryland real estate investment trust
By:   /s/ George F. McKenzie   George F. McKenzie   President & Chief Executive
Officer WRIT LIMITED PARTNERSHIP, a Delaware limited partnership By:  
Washington Real Estate Investment Trust,   a Maryland real estate investment
trust,   its sole member   By:   /s/ George F. McKenzie     George F. McKenzie  
  President & Chief Executive Officer

[Signatures continue on the next page.]

 

S-1

WRIT Industrial I



--------------------------------------------------------------------------------

WRIT INVESTMENT NINE, LLC, a Maryland limited liability company By:   Washington
Real Estate Investment Trust,   a Maryland real estate investment trust,   its
sole member   By:   /s/ George F. McKenzie     George F. McKenzie    
President & Chief Executive Officer

 

S-2

WRIT Industrial I



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A-1”

   Properties and Sellers Exhibit “A-2”    Legal Description of Properties
Exhibit “A-3”    Seller Information Exhibit “A-4”    Allocation of Purchase
Price Among Properties Exhibit “A-5”    Allocation of Purchase Price for each
Property between Real Property and Personal Property Exhibit “B”    Form of
Escrow Agreement for Earnest Money Deposit Exhibit “C”    Assumed Contracts
Exhibit “D-1”    Lease Schedule Exhibit “D-2”    Landlord Work Exhibit “D-3”   
Leasing Commissions and Brokerage Agreements Exhibit “D-4”    Certain Lease
Expenses to be Paid by Purchaser Exhibit “D-5”    Antenna and Access Agreements
to be Assigned to Purchaser Exhibit “E”    Operating Statements Exhibit “F-1”   
Form of Maryland Deed Exhibit “F-2”    Form of Virginia Deed Exhibit “G”    Form
of Bill of Sale Exhibit “H”    Form of Assignment of Intangibles Exhibit “I”   
Form of Assignment and Assumption of Contracts Exhibit “J”    Form of Assignment
and Assumption of Leases Exhibit “K”    Form of FIRPTA Certificate Exhibit “L”
   Form of Notice to Tenants Exhibit “M”    Pending Litigation and Violation
Notices Exhibit “N”    Form of Owner’s Affidavit Exhibit “O”    Environmental
Reports Exhibit “P”    Title Commitments Exhibit “Q”    Surveys Exhibit “R”   
Assignment and Assumption of Purchase Agreement Exhibit “S”    Liens to be Cured
Exhibit “T-1”    Form of Tenant Estoppel Certificate Exhibit “T-2”    Form of
Seller Estoppel Certificate Exhibit “U”    Certain Covenants, Conditions,
Restrictions and Easements

 

WRIT Industrial I



--------------------------------------------------------------------------------

EXHIBIT “A-1”

PROPERTIES AND SELLERS

 

    

Property

  

Address

  

Seller

1    8880 Gorman Road   

8880 Gorman Road

Laurel, Maryland 20723

   Washington Real Estate Investment Trust 2    Dulles South IV   

14280 & 14290 Sullyfield Circle

Chantilly, Virginia 20151

   Washington Real Estate Investment Trust 3    Fullerton Business Center   

7401 Fullerton Road

Springfield, Virginia 22153

   Washington Real Estate Investment Trust 4    Hampton Overlook   

9150 - 9156, 9200 - 9216 & 9240 - 9250 Hampton Overlook

Capitol Heights, Maryland 2074

   WRIT Investment Nine, LLC 5    Alban Business Center   

8400 - 8444 Alban Road

Springfield, Virginia 22150

   WRIT Limited Partnership

 

Exhibit A-1, Page 1